Exhibit 10.1

 

 

MASTER LOAN AGREEMENT

 

BETWEEN

 

EP AVIATION, LLC

 

(“BORROWER”)

 

AND

 

THE HUNTINGTON NATIONAL BANK

 

(“BANK”)

 

DATED AS OF APRIL 23, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I  CERTAIN DEFINITIONS

1

 

 

 

Section 1.1.

Terms Defined in this Agreement

1

 

 

 

Section 1.2.

Construction

10

 

 

 

ARTICLE II  THE LOANS

11

 

 

 

Section 2.1.

Revolving Loan Commitment

11

 

 

 

Section 2.2.

Disbursement Procedures For All Loans

11

 

 

 

Section 2.3.

Deposits to Borrower’s Account

11

 

 

 

Section 2.4.

Collateral and Guaranties

12

 

 

 

Section 2.5.

Overadvance

12

 

 

 

ARTICLE III  THE NOTES

12

 

 

 

Section 3.1.

The Revolving Loan Note

12

 

 

 

ARTICLE IV  INTEREST AND FEES

13

 

 

 

Section 4.1.

Interest Rate

13

 

 

 

Section 4.2.

Computation of Interest

13

 

 

 

Section 4.3.

Suspension of LIBOR Rate

13

 

 

 

Section 4.4.

LIBOR Rate Unlawful

14

 

 

 

Section 4.5.

Changes in Law

14

 

 

 

Section 4.6.

Mitigation

14

 

 

 

Section 4.7.

Fees and Expenses

15

 

 

 

ARTICLE V  PREPAYMENTS

15

 

 

 

Section 5.1.

Optional Prepayments

15

 

 

 

ARTICLE VI  MAKING OF PAYMENTS

15

 

 

 

Section 6.1.

Making of Payments

15

 

i

--------------------------------------------------------------------------------


 

Section 6.2.

Late Payments

16

 

 

 

ARTICLE VII  REPRESENTATIONS AND WARRANTIES

16

 

 

 

Section 7.1.

Entity Organization

16

 

 

 

Section 7.2.

Authorization; No Conflict

16

 

 

 

Section 7.3.

Validity and Binding Nature

16

 

 

 

Section 7.4.

Financial Statements

16

 

 

 

Section 7.5.

Liens

17

 

 

 

Section 7.6.

Subsidiaries

17

 

 

 

Section 7.7.

Investment Company Act

17

 

 

 

Section 7.8.

Public Utility Holding Company Act

17

 

 

 

Section 7.9.

Regulation U

17

 

 

 

Section 7.10.

Accuracy of Information

17

 

 

 

Section 7.11.

No Default

17

 

 

 

Section 7.12.

Licenses and Permits

17

 

 

 

Section 7.13.

Compliance with Applicable Laws

17

 

 

 

Section 7.14.

Perfected Security Interests

18

 

 

 

Section 7.15.

Chief Executive Office

18

 

 

 

Section 7.16.

Other Representations and Warranties

18

 

 

 

Section 7.17.

Anti-Terrorism Law Compliance

18

 

 

 

ARTICLE VIII  COVENANTS

18

 

 

 

Section 8.1.

Reports, Certificates and Other Information

19

 

 

 

Section 8.2.

Existence and Franchises

19

 

 

 

Section 8.3.

Books, Records and Inspections

19

 

 

 

Section 8.4.

Insurance

20

 

 

 

Section 8.5.

Taxes and Liabilities

20

 

ii

--------------------------------------------------------------------------------


 

Section 8.6.

Limits on Commitments

20

 

 

 

Section 8.7.

Ownership of Stock of Borrower

20

 

 

 

Section 8.8.

Liens

20

 

 

 

Section 8.9.

Change in Nature of Business

20

 

 

 

Section 8.10.

Use of Proceeds

21

 

 

 

Section 8.11.

Other Agreements

21

 

 

 

Section 8.12.

Compliance with Applicable Laws

21

 

 

 

Section 8.13.

Environmental Matters

21

 

 

 

Section 8.14.

Financial Covenant

22

 

 

 

Section 8.15.

Title to Aircraft Collateral

22

 

 

 

Section 8.16.

Deposit Account

22

 

 

 

ARTICLE IX  CONDITIONS OF LENDING

22

 

 

 

Section 9.1.

Conditions to Disbursement

22

 

 

 

Section 9.2.

Waiver of Conditions Precedent to Loan

24

 

 

 

ARTICLE X  EVENTS OF DEFAULT AND THEIR EFFECT

24

 

 

 

Section 10.1.

Events of Default

24

 

 

 

Section 10.2.

Acceleration; Termination of Commitments

26

 

 

 

Section 10.3.

Rights and Remedies Generally

26

 

 

 

Section 10.4.

Direct Debtor to Dispose of Collateral

26

 

 

 

Section 10.5.

Possession of Collateral

26

 

 

 

Section 10.6.

Disposition of the Collateral

27

 

 

 

Section 10.7.

Recourse

28

 

 

 

Section 10.8.

Application of Proceeds

28

 

 

 

Section 10.9.

Limitation on Duties Regarding Preservation of Collateral

28

 

 

 

Section 10.10.

Waiver of Claims

29

 

iii

--------------------------------------------------------------------------------


 

Section 10.11.

Grant of License to Use General Intangibles

29

 

 

 

Section 10.12.

Covenant of Quiet Engagement

30

 

 

 

ARTICLE XI  GENERAL

30

 

 

 

Section 11.1.

Waiver; Amendments

30

 

 

 

Section 11.2.

Notices

30

 

 

 

Section 11.3.

Computations

31

 

 

 

Section 11.4.

Regulation U

32

 

 

 

Section 11.5.

Costs, Expenses and Taxes

32

 

 

 

Section 11.6.

Interest on Advances

33

 

 

 

Section 11.7.

Indemnification

33

 

 

 

Section 11.8.

Power of Attorney

34

 

 

 

Section 11.9.

Termination of Agreement; Recovery Claims

35

 

 

 

Section 11.10.

References to Subsidiaries

35

 

 

 

Section 11.11.

Governing Law; Jury Trial; Severability

35

 

 

 

Section 11.12.

Joint and Several Liability

36

 

 

 

Section 11.13.

Counterparts

36

 

 

 

Section 11.14.

Successors and Assigns

37

 

 

 

Section 11.15.

Prior Agreements

37

 

 

 

Section 11.16.

Assignment; Sale of Participating Interests

37

 

 

 

SCHEDULE 1.1  PERMITTED LIENS

39

 

 

SCHEDULE 7.13  COMPLIANCE WITH APPLICABLE LAWS

40

 

 

SCHEDULE 7.14  FILING OFFICES

41

 

 

SCHEDULE 8.9  PERMITTED INDEBTEDNESS

42

 

 

EXHIBIT A  FORM OF: REVOLVING LOAN NOTE

43

 

 

EXHIBIT B  FORM OF:  COVENANT COMPLIANCE CERTIFICATE

45

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT C  AIRCRAFT PLEDGED AS COLLATERAL

47

 

v

--------------------------------------------------------------------------------


 

MASTER LOAN AGREEMENT

 

This Master Loan Agreement dated as of April 23, 2010 (this “Agreement”), is
between EP AVIATION, LLC, a Delaware limited liability company (the “Borrower”)
and THE HUNTINGTON NATIONAL BANK, a national banking association (together with
its successors and assigns, the “Bank”).

 

Preliminary Statement

 

The Borrower has requested, and Bank has agreed, to lend not more than $65
million to Borrower pursuant to the terms and conditions of this Agreement. 
This loan refinances certain indebtedness owed by the Borrower and certain of
its affiliates to the Bank, and shall be secured by certain aircraft owed by the
Borrower, as described in this Agreement.

 

Agreement

 

In consideration of the facts set forth above, and the mutual covenants that
follow, the parties agree as follows:

 

ARTICLE I

 


CERTAIN DEFINITIONS


 


SECTION 1.1.           TERMS DEFINED IN THIS AGREEMENT.  IN ADDITION TO TERMS
EXPRESSLY DEFINED ELSEWHERE IN THIS AGREEMENT, THE FOLLOWING TERMS USED IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

“AAR” means AAR CORP., a Delaware corporation.

 

“Aggregate Facility” means $65,000,000.00.

 

“Aggregate Revolving Credit Commitment”  See Section 2.1.

 

“Agreed Value” means:

 


(A)           WITH RESPECT TO ANY AIRCRAFT ACQUIRED ON OR AFTER THE CLOSING DATE
FOR WHICH AN APPRAISAL HAS BEEN OBTAINED, THE LESSER OF BORROWER’S COST OR THE
APPRAISED VALUE OF SUCH AIRCRAFT AFTER TAKING INTO ACCOUNT THE ANTICIPATED
UPGRADES AND/OR OVERHAULS TO BE PERFORMED ON SUCH AIRCRAFT WITHIN 180 DAYS OF
THE ACQUISITION OF SUCH AIRCRAFT; AND


 


(B)           WITH RESPECT TO ANY AIRCRAFT ACQUIRED BY THE BORROWER PRIOR TO THE
CLOSING DATE, THE APPRAISED VALUE OF SUCH AIRCRAFT AS SET FORTH ON SCHEDULE
1.1A.


 

Except as provided above, after an Aircraft is added to the Borrowing Base and
so long as it remains in the Borrowing Base, the Agreed Value of that Aircraft
shall not change except on terms and conditions acceptable to the Bank in its
sole discretion.

 

1

--------------------------------------------------------------------------------


 

“Aircraft” means (i) any aircraft registered under the laws of the United
States, or (ii) any aircraft registered in a country other than the United
States that has ratified and adopted the Cape Town Convention; (iii) all
engines, propellers, avionics, accessories, components, of the foregoing owned
by Borrower, and (iv) all substitutions, products, and proceeds of the
foregoing.

 

“Amortized Value” shall mean the Agreed Value of any Eligible Aircraft as
reduced through amortization on a straight line basis over seven (7) years (the
“amortization period”) commencing as follows:

 


(A)           WITH RESPECT TO ANY ELIGIBLE AIRCRAFT ACQUIRED PRIOR TO THE
CLOSING DATE, THE AMORTIZATION PERIOD SHALL COMMENCE ON THE CLOSING DATE; AND


 


(B)           WITH RESPECT TO ANY ELIGIBLE AIRCRAFT ACQUIRED ON OR AFTER THE
DATE HEREOF, THE AMORTIZATION PERIOD SHALL COMMENCE ON THE DATE SUCH ELIGIBLE
AIRCRAFT IS PURCHASED BY THE BORROWER.


 

“Applicable Interest Rate” means the LIBOR Rate plus the Applicable Margin,
provided, however, that after the Credit Termination Date, the Applicable
Interest Rate shall be equal to the Default Rate.  Subject to any maximum or
minimum interest rate limitations specified herein or by applicable laws, the
Applicable Interest Rate shall change automatically without notice to the
Borrower on the first LIBOR Rate Bank Day of each calendar month to reflect any
change in the LIBOR Rate.

 

“Applicable Margin” means 3.25%.

 

“Appraised Value” means value based upon a fair market value appraisal conducted
in a manner satisfactory to the Bank in its sole discretion not more than 180
days immediately prior to the date such Aircraft is added to the Borrowing Base
or, with respect to Aircraft added to the Borrowing Base as of the Closing Date,
as set forth on Exhibit C.  Bank acknowledges and agrees that there may not be a
developed market for one or more of the types of Aircraft to be purchased by the
Borrower, and therefore agrees to consider, in good faith, appraisals and
comparable sales information concerning such Aircraft provided by Borrower that
rely on global market data where no reliable U.S. market exists for such
Aircraft.

 

“Authorized Officer” means any officer of the Borrower duly authorized by action
of the Borrower’s board of directors to act on Borrower’s behalf in connection
with the Loans.

 

“Bank Parties” see Section 11.7.

 

“Borrower” see introductory paragraph.

 

“Borrowing Base” means the aggregate of 75% of the Amortized Value of each
Eligible Aircraft for which an appraisal has been received by the Bank.

 

“Borrowing Base Report” see Section 8.1(f).

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day of the year other than Saturdays and Sundays on
which banks located in Grand Rapids, Michigan are open for the transaction of
business.

 

“Cape Town Convention”  means the Convention on International Interests in
Mobile Equipment and its related protocol, the Protocol to Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the Consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock and
(b) in the case of a limited liability company, membership interests.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificate of deposit of (i) the Bank, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Lender”), in each case with maturities
of not more than 364 days form the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Lender (or by the parent
company thereof) or any variable or fixed rate notes issued by, or guaranteed
by, any domestic corporation rated A-1 (or the equivalent thereof) or better by
S&P or P-1 (or the equivalent thereof) or better by Moody’s and maturing within
six months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including Lender) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which the owner shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) obligations of any State of the
United States or any political subdivision thereof, the interest with respect to
which is exempt from federal income taxation under Section 103 of the Code,
having a long term rate of at least Aa-3 or AA- by Moody’s or S&P, respectively,
(f) investments in municipal auction preferred stock (i) rated AAA or the
equivalent thereof) or better by S&P or Aaa (or the equivalent thereof) or
better by Moody’s and (ii) with dividends that reset at least once every 365
days and (g) investments, classified in accordance with GAAP as current assets,
in money market investment programs registered under the Investment

 

3

--------------------------------------------------------------------------------


 

Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $100,000,000 and the portfolios of which
are limited to investments of the character described in the foregoing
subdivisions (a) through (f).

 

“Closing Date” means April 23, 2010 or such later date that all of the
conditions to disbursement set forth in Section 10 have been satisfied, and the
initial disbursement of the Loan is made to Borrower.

 

“Collateral” means all Aircraft pledged now or hereafter as security for the
Loans, including as of the Closing Date but not limited to those Aircraft
described on the attached Exhibit C.

 

“Collateral Documents” means, collectively, any and all documents and
instruments pursuant to which a Lien is granted to the Bank (or to any agent,
trustee, or other party acting on the Bank’s behalf) as security for the Loan or
as security for any Guaranty, as such documents and instruments may be amended,
modified or supplemented from time to time with the Bank’s advance written
consent.

 

“Computation Period” means each period of four consecutive fiscal quarters of
AAR ending on the last day of a fiscal quarter.

 

“Consolidated” means the financial statements of AAR and each Person controlled
directly or indirectly by AAR which has been consolidated in accordance with
GAAP.

 

“Consolidated Net Income” means, with respect to the Guarantor and its
Subsidiaries for any period, the net income (or loss) of the Guarantor and its
Subsidiaries for such period (taken as a cumulative whole), as determined in
accordance with GAAP, after eliminating all offsetting debits and credits
between the Guarantor and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of Consolidated financial statements
of the Guarantor and its Subsidiaries in accordance with GAAP.

 

“Consolidated Rentals” means, for any Computation Period for the Guarantor and
its Subsidiaries, the aggregate fixed amounts payable by the Guarantor and its
Subsidiaries, determined on a Consolidated basis, under Operating Leases.

 

“Consolidating” means the separate financial statements of AAR and each Person
controlled directly or indirectly by AAR.

 

“Contingent Liability” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily

 

4

--------------------------------------------------------------------------------


 

for the purpose of assuring the owner of such Debt or obligation of the ability
of any other Person to make payment of the Debt or obligation; or (d) otherwise
to assure the owner of such Debt or obligation against loss in respect thereof. 
In any computation of the Debt or other liabilities of the obligor under any
Contingent Liability, the Debt or other obligations that are the subject of such
Contingent Liability shall be assumed to be direct obligations of such obligor.

 

“Covenant Compliance Certificate” - see Section 8.1(c) and Exhibit B.

 

“Credit Termination Date” means the earlier of (i) April 23, 2015; or (ii) such
other date after the occurrence of an Event of Default as provided in
Section 10.2.

 

“Debt” of any Person means, without duplication, (a) its liabilities for
borrowed money determined in accordance with GAAP; (b) its liabilities for the
deferred purchase price of property acquired by such Person (excluding accounts
payable and other accrued liabilities arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property); (c) its Capital Lease obligations; (d) all liabilities for borrowed
money (other than Nonrecourse Debt) secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); (e) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit under the Guarantor Credit Agreement);
(f) all Hedging Obligations of such Person; and (g) any Contingent Liability of
such Person with respect to liabilities of a type described in any of clauses
(a) through (f) hereof.  Debt of any Person shall include all obligations of
such Person of the character described in clauses (a) through (g) to the extent
such Person remains legally liable in respect thereof notwithstanding that any
such obligation is deemed to be extinguished under GAAP.  For further certainty,
obligations of the Guarantor and its Subsidiaries as lessee in respect of
operating leases (including “leveraged leases” and “synthetic leases” that are
accounted for as operating leases) under GAAP shall not constitute “Debt” and
obligations of the Guarantor and its Subsidiaries in respect of intercompany
expenses, billings and other charges between and among the Guarantor and its
Subsidiaries consistent with their historical business practices shall not
constitute “Debt”.

 

“Default Rate” means the rate of interest per annum which is 250 basis points in
excess of the Applicable Interest Rate on the Credit Termination Date.

 

“Dollar(s)” and the sign “$” means lawful money of the United States of America.

 

“EBITDA” means, for any period Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income and franchise tax expense, depreciation and amortization losses
(less gains) from asset dispositions, extraordinary losses (less extraordinary
gains), transaction costs in an aggregate amount not to exceed $4,000,000
incurred in connection with the acquisition of the Borrower and Aviation
Worldwide Services, L.L.C., this Agreement and the 2010 Credit Agreement, and
transaction costs incurred in connection with the issuance by the Company of
high-yield debt or equity, in each case, for such period.  EBITDA shall be
calculated on a pro forma basis to give

 

5

--------------------------------------------------------------------------------


 

effect to any acquisition consummated at any time on or after the first day of a
Computation Period, as if such acquisition had been consummated on the first day
of such Computation Period.

 

“EBITDAR” means, for any period, EBITDA plus, to the extent deducted from
Consolidated Net Income when determining EBITDA, Consolidated Rentals for such
period.

 

“Eligible Aircraft” means any Aircraft (i) owned by the Borrower, (ii) in which
the Bank has a perfected, first priority security interest, (iii) covered by
insurance as required by this Agreement; (iv) in good order and repair and in
airworthy condition in accordance with the requirements of the manufacturer’s
operation and maintenance manuals and any applicable laws or regulations
pertaining to the operation and maintenance of the Aircraft (Aircraft whose
damage, loss or needed repair is adequately covered by insurance as required by
this Agreement shall be deemed in good order and repair and in airworthy
condition), (v) is not subject to or encumbered by any Lien other than Permitted
Liens, (vi) for which an Agreed Value shall been determined in accordance with
the terms and conditions of this Agreement, (vii) is otherwise in material
compliance with all other conditions and requirements of this Agreement, and
(viii) is designated by the Borrower as part of the Borrowing Base.

 

“Environmental Claims” see Section 8.13(c).

 

“Environmental Laws” means any and all federal, state or local environmental or
health and safety related laws, regulations, rules, ordinances, orders or
directives.

 

“EP Aviation” means EP Aviation, LLC, a Delaware limited liability company.

 

“Event of Default” means any of the events described in Section 10.1.

 

“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDAR for the Guarantor and its Subsidiaries
minus the sum of income taxes paid in cash by the Guarantor and its Subsidiaries
and all Capital Expenditures incurred by the Guarantor and its Subsidiaries to
(b) the sum for such period of (i) cash Interest Expense paid by the Guarantor
and its Subsidiaries, plus (ii) required payments of principal of Funded Debt
for the Guarantor and its Subsidiaries (excluding (A) the Revolving Loans, as
defined in the Guarantor Credit Agreement, (B) revolving loans under the 2010
Credit Agreement, (C) required principal payments under the Company’s notes due
May 15, 2011, the aggregate initial principal amount of which is $42,000,000,
and (D) the Loans), plus (iii) Consolidated Rentals paid by the Guarantor and
its Subsidiaries, plus (iv) Restricted Payments paid by the Guarantor during
such Computation Period.

 

“Funded Debt” means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

 

“GAAP” means the generally accepted accounting principles consistently applied
with such changes thereto as (i) shall be consistent with the then effective
principles promulgated or adopted by the Financial Accounting Standards Board
and its predecessors and successors and

 

6

--------------------------------------------------------------------------------


 

(ii) shall be concurred in by the independent certified public accountants of
recognized standing certifying any financial statements of the Borrower and its
Subsidiaries.

 

“General Intangibles” means “general intangibles” as such term is defined in the
UCC, including, without limitation, rights to the payment of money (other than
Accounts), trademarks, trade names, service marks, designs, logos, and the
goodwill of the business relating thereto, copyrights, copyright registrations,
patents, patent applications, and contracts, licenses and franchises (except in
the case of licenses and franchises in respect of which the Borrower is the
licensee or franchisee if the agreement in respect of such license or franchise
prohibits by its terms any assignment or grant of a security interest), limited
and general partnership interests and joint venture interests, distributions on
certificated securities (as defined in the UCC) and uncertificated securities
(as defined in the UCC), computer programs and other computer Software, tape
drives, utilities and application programs, inventions, designs, trade secrets,
goodwill, proprietary rights, customer lists, supplier contracts, sale orders,
correspondence, advertising materials, federal and state income tax refunds,
payments due in connection with any confiscation, condemnation, seizure or
forfeiture of any property, reversionary interests in pension and profit-sharing
plans and reversionary, beneficial and residual interests in trusts, credits
with and other claims against any Person, together with any collateral for any
of the foregoing and the rights under any security agreement granting a security
interest in such collateral.

 

“Guarantor” means AAR.

 

“Guarantor Credit Agreement” means that certain Credit Agreement dated as of
August 31, 2006, among the Guarantor, the Lenders (as defined therein) and Bank
of America, N.A., as agent, as the same may be amended, restated, supplemented
or otherwise modified, from time to time, and any replacement or refinancing
thereof from time to time.

 

“Guaranty” means the Guaranty Agreement, of even date herewith, executed by the
Guarantor in favor of the Bank with respect to any or all of the Obligations.

 

“Hazardous Material” means any hazardous substance or any pollutant or
contaminant defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation, and Liability Act, any so called
“Superfund” or “Superlien” law, the Toxic Substances Control Act, or any other
federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree regulating, relating to or imposing liability or standards on conduct
concerning any hazardous, toxic or dangerous waste, substance or material, as
now or at any time hereafter in effect; asbestos or any substance or compound
containing asbestos; polychlorinated biphenyls or any substance or compound
containing any polychlorinated biphenyl; and any other hazardous, toxic or
dangerous waste, substance or material.

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

7

--------------------------------------------------------------------------------


 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

“Indemnified Liabilities” see Section 11.7.

 

“Interest Expense” means for any period the Consolidated net interest expense of
the Guarantor and its Subsidiaries for such period (including all imputed
interest on Capital Leases).

 

“LIBOR Rate” means the rate obtained by dividing: (1) the actual or estimated
per annum rate, or the arithmetic mean of the per annum rates, of interest for
deposits in U.S. dollars for the related LIBOR Rate Interest Period (as
hereinafter defined), as determined by Bank in its discretion based upon
reference to information which appears on page LIBOR01, captioned British
Bankers Assoc. Interest Settlement Rates, of the Reuters America Network, a
service of Reuters America Inc. (or such other page that may replace that
page on that service for the purpose of displaying London interbank offered
rates; or, if such service ceases to be available or ceases to be used by Bank,
such other reasonably comparable money rate service as Bank may select) or upon
information obtained from any other reasonable procedure, as of two LIBOR Rate
Bank Days prior to the first day of a LIBOR Rate Interest Period; by (2) an
amount equal to one minus the stated maximum rate (expressed as a decimal), if
any, of all reserve requirements (including, without limitation, any marginal
emergency, supplemental, special or other reserves) that is specified on the
first day of each LIBOR Rate Interest Period by the Board of Governors of the
Federal Reserve System (or any successor agency thereto) for determining the
maximum reserve requirement with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of such Board)
maintained by a member bank of the such System, or any other regulations of any
governmental authority having jurisdiction with respect thereto as conclusively
determined by the Bank.

 

“LIBOR Rate Bank Day” means any day other than a Saturday or a Sunday on which
banks are open for business in Grand Rapids, Michigan and on which banks in
London, England settle payments.

 

“LIBOR Rate Interest Period” means one (1) month, provided that (i) if any LIBOR
Rate Interest Period would otherwise expire on a day which is not a LIBOR Rate
Bank Day, the LIBOR Rate Interest Period shall be extended to the next
succeeding LIBOR Rate Bank Day (provided, however, that if such next succeeding
LIBOR Rate Bank Day occurs in the following calendar month, then the LIBOR Rate
Interest Period shall expire on the immediately preceding LIBOR Rate Bank Day.)

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.

 

“Loans” means collectively all Revolving Loans, and the term “Loan” means any
such Revolving Loan.

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

8

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Borrower or the
Guarantor to perform its respective material obligations, when such obligations
are required to be performed, under this Agreement, any of the Notes or any of
the other Related Documents or the material rights or remedies of Bank
thereunder or hereunder.

 

“Nonrecourse Debt” means any Debt of any Person which, by the terms thereof,
does not represent a claim against any general assets or revenues of such Person
other than the specific assets that are subject to a Lien securing such Debt.

 

“Note” shall mean collectively and individually the Revolving Loan Notes.

 

“Obligations” mean any individual and the aggregate of all obligations,
liabilities and indebtedness of the Borrower to the Bank, howsoever created,
arising or evidenced, whether joint or several, direct or indirect, absolute or
contingent, now or hereafter existing or arising, or due or to become due under
this Agreement, the Notes or under any of the Related Documents, whether by
operation of law or otherwise, and any refinancings, substitutions, extensions,
renewals, replacements and modifications for or of any or all of the foregoing.

 

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by the Guarantor or any Subsidiary, as
lessee, other than any Capital Lease.

 

“Permitted Liens” see Section 8.8 and Schedule 1.1.

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, joint stock company, limited
liability company, government (or any agency or political subdivision thereof)
or other entity of any kind.

 

“Presidential” means Presidential Airways, Inc., a Florida corporation.

 

“Prime Commercial Rate” means the rate established by Bank from time to time
based on its consideration of economic, money market, business and competitive
factors, and it is not necessarily the Bank’s most favored rate.  Subject to any
maximum or minimum interest rate limitation specified herein or by applicable
law, any variable rate of interest on the Loans based upon the Prime Commercial
Rate shall change automatically without notice to the Borrower immediately with
each change in the Prime Commercial Rate.

 

“Proceeds” means “proceeds” as such term is defined in the UCC.

 

“Recovery Claim” - See Section 11.9.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System and any successor rule or regulation of similar import as in
effect from time to time.

 

9

--------------------------------------------------------------------------------


 

“Related Documents” means, collectively, the Notes, the Collateral Documents,
the Guaranty and all other documents, instruments and agreements executed by the
Borrower, or the Guarantor pursuant to or in connection with this Agreement, or
any amendment of this Agreement.

 

“Restricted Payment” means any payment in connection with (a) any dividend
payment in cash or otherwise to any holders of the Capital Stock of the
Guarantor, and (b) any purchase or redemption of any of the Capital Stock of the
Guarantor.

 

“Revolving Loans”  See Section 2.1.

 

“Revolving Loan Note”  See Section 3.1.

 

“Security Agreement” means any aircraft security agreement by which an Aircraft
is pledged to the Bank as collateral for any Loan made pursuant to this
Agreement and any security agreement by which the assets of the Borrower or the
Guarantor are pledged to the Bank as collateral for any Loan made pursuant to
this Agreement.

 

“Significant Subsidiary” means at any time any Subsidiary of the Guarantor which
accounts for more than (i) 10% of the Consolidated assets of the Guarantor and
its Subsidiaries, or (ii) 10% of the Consolidated revenue of the Guarantor and
its Subsidiaries.

 

“Software” means software as defined by the UCC.

 

“Subsidiary” means a Person of which the Borrower and/or its other Subsidiaries
own, directly or indirectly, such number of outstanding shares as have more than
50% of the ordinary voting power for the election of such corporation’s
directors.

 

“2010 Credit Agreement” means a Credit Agreement, to be entered into by and
among the Guarantor, the lenders party thereto, and Bank of America, as
Administrative Agent, providing for a $75,000,000 revolving credit facility, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“UCC” and “Uniform Commercial Code” mean the Uniform Commercial Code as in
effect from time to time in the State of Michigan; provided, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest or Lien in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than Michigan,
“UCC” and “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection.

 


SECTION 1.2.                                   CONSTRUCTION.


 


(A)                                  THE WORDS “HEREOF,” “HEREIN,” AND
“HEREUNDER,” AND OTHER WORDS OF A SIMILAR IMPORT REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO THE INDIVIDUAL SECTIONS IN WHICH SUCH TERMS ARE USED.

 

10

--------------------------------------------------------------------------------


 


(B)                                 REFERENCES TO SECTIONS AND OTHER
SUBDIVISIONS OF THIS AGREEMENT ARE TO THE DESIGNATED SECTIONS AND OTHER
SUBDIVISIONS OF THIS AGREEMENT AS ORIGINALLY EXECUTED.


 


(C)                                  THE HEADINGS OF SECTIONS AND OTHER CAPTIONS
ARE FOR CONVENIENCE ONLY AND SHALL NOT DEFINE OR LIMIT THE PROVISIONS HEREOF.


 


(D)                                 WHERE THE CONTEXT SO REQUIRES, WORDS USED IN
SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA, AND WORDS OF ONE GENDER SHALL
INCLUDE ALL OTHER GENDERS.

 


ARTICLE II

 


THE LOANS

 


SECTION 2.1.                                   REVOLVING LOAN COMMITMENT.  ON
THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, THE BANK
AGREES TO DISBURSE AMOUNTS (COLLECTIVELY, THE “REVOLVING LOANS”) FROM TIME TO
TIME DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT UP TO BUT NOT INCLUDING
THE CREDIT TERMINATION DATE IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED , AT
ANY TIME OUTSTANDING, THE AGGREGATE FACILITY (THE “AGGREGATE REVOLVING CREDIT
COMMITMENT”).  THE AGGREGATE REVOLVING CREDIT COMMITMENT SHALL NOT, AT ANY TIME,
EXCEED THE LESSER OF THE AGGREGATE FACILITY OR THE BORROWING BASE.  EACH
REVOLVING LOAN SHALL BE MADE AND MAINTAINED AT THE BANK’S LENDING OFFICE. 
SUBJECT TO THE LIMITATIONS SET FORTH ABOVE, AND THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AMOUNTS BORROWED AND REPAID BY BORROWER PURSUANT TO THIS SECTION 2.1
MAY BE REBORROWED.

 


SECTION 2.2.                                   DISBURSEMENT PROCEDURES FOR ALL
LOANS.  THE BORROWER SHALL GIVE THE BANK NOTICE (IN WRITING) OF ITS REQUEST FOR
ANY LOAN NOT LATER THAN 10:00 A.M. (GRAND RAPIDS, MICHIGAN TIME) ON THE BUSINESS
DAY PRIOR TO THE DATE SUCH LOAN IS TO BE DISBURSED.  THE NOTICE SHALL BE IN A
FORM PROVIDED BY THE BANK, AND SHALL SPECIFY (A) THE DATE OF THE LOAN, (B) THE
AMOUNT OF THE LOAN, (C) THE ACCOUNT OF THE BORROWER, THE GUARANTOR OR ANY OTHER
SUBSIDIARY OF THE GUARANTOR INTO WHICH THE LOAN IS TO BE DISBURSED, (D) THE
BORROWING DATE (WHICH SHALL BE A BUSINESS DAY) AND (E) SHALL INCLUDE A CURRENT
BORROWING BASE REPORT.  EACH REQUEST FOR A LOAN SHALL AUTOMATICALLY CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE BORROWER THAT, AS OF THE DATE OF THE
DISBURSEMENT, ALL CONDITIONS PRECEDENT TO THE MAKING OF SUCH ADVANCE HAVE BEEN
SATISFIED, AND THAT NO EVENT OF DEFAULT EXISTS.  PROCEEDS OF ANY LOAN SHALL, IF
REQUIRED BY THE BANK, BE DISBURSED TO AN ESCROW AGENT ACCEPTABLE TO THE BANK,
WITH INSTRUCTIONS TO FIRST PAY ALL LIENS AND ADVERSE INTERESTS IN THE AIRCRAFT
TO BE ACQUIRED, AND THEN PAY THE BALANCE TO BORROWER, OR IN SUCH OTHER MANNER
ACCEPTABLE TO BORROWER AND THE ESCROW AGENT.  PROVIDED THAT ALL CONDITIONS
PRECEDENT TO DISBURSEMENT ARE SATISFIED, AND PROVIDED THAT THE REQUESTED LOAN
CAN BE MADE IN ACCORDANCE WITH THE LIMITATIONS CONTAINED IN THIS AGREEMENT, THE
BANK SHALL DISBURSE THE REQUESTED LOAN IN IMMEDIATELY AVAILABLE FUNDS ON THE
BORROWING DATE.


 


SECTION 2.3.                                   DEPOSITS TO BORROWER’S ACCOUNT. 
ABSENT DIRECTION TO THE CONTRARY FROM THE BORROWER, THE BANK SHALL HAVE THE
RIGHT TO DEPOSIT ANY LOAN DISBURSEMENT IN THE BORROWER’S CASH CONCENTRATION
ACCOUNT MAINTAINED AT BANK OF AMERICA, N.A. IN THE BORROWER’S NAME.

 

11

--------------------------------------------------------------------------------


 


SECTION 2.4.                                   COLLATERAL AND GUARANTIES.  THE
OBLIGATIONS SHALL BE SECURED AS FOLLOWS:


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.4
ABOVE, ALL OBLIGATIONS SHALL BE SECURED BY (I) A FIRST PRIORITY SECURITY
INTEREST IN ALL AIRCRAFT NOW OWNED OR HEREINAFTER ACQUIRED BY THE BORROWER, AND
INCLUDED IN THE BORROWING BASE, AND (II) A FIRST PRIORITY SECURITY INTEREST IN
EVERY LEASE AGREEMENT PURSUANT TO WHICH ANY AIRCRAFT INCLUDED IN THE BORROWING
BASE IS LEASED TO ANY THIRD PARTY, INCLUDING PRESIDENTIAL OR ANY OTHER
SUBSIDIARY OF THE GUARANTOR.  BORROWER SHALL EXECUTE AND DELIVER TO THE BANK ALL
DOCUMENTS, CERTIFICATES AND INSTRUMENTS TO CREATE, PERFECT AND ESTABLISH THE
PRIORITY OF ANY SECURITY INTEREST REQUIRED BY THE BANK PURSUANT TO THIS
PARAGRAPH.  FOR PURPOSES OF THIS SECTION 2.4, ALL AIRCRAFT LISTED ON THE
ATTACHED EXHIBIT C SHALL BE PLEDGED AS COLLATERAL FOR THE OBLIGATIONS AS OF THE
CLOSING DATE.


 


(B)                                 THE LOANS SHALL BE SECURED BY (I) AN
UNLIMITED, UNSECURED PARENT GUARANTY ISSUED BY AAR TO THE BANK, AND THE GUARANTY
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE BANK AND SECURE NOT LESS THAN
100% OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS AT ANY TIME.


 


(C)                                  AT THE BORROWER’S REQUEST, THE BANK SHALL
RELEASE ITS SECURITY INTEREST IN ANY AIRCRAFT AND COLLATERAL RELATED TO SUCH
AIRCRAFT, INCLUDING WITHOUT LIMITATION, ITS SECURITY INTEREST IN ANY LEASE
PAYMENTS AND ACCOUNTS RECEIVABLE DERIVED FROM SUCH AIRCRAFT, IN CONNECTION WITH
ANY FINANCING OR REFINANCING OF SUCH AIRCRAFT WITH CREDIT EXTENDED BY ANOTHER
FINANCIAL INSTITUTION SEPARATE AND INDEPENDENT FROM THIS AGREEMENT, ANY SALE OF
SUCH AIRCRAFT OR ANY OTHER REMOVAL OF SUCH AIRCRAFT FROM THE BORROWING BASE,
UPON BANK’S RECEIPT OF PREPAYMENT OF THE LOANS TO THE EXTENT REQUIRED UNDER
SECTION 2.5 IMMEDIATELY AFTER GIVING EFFECT TO SUCH REMOVAL.  THE BANK SHALL
EXECUTE AND DELIVER SUCH DOCUMENTS REASONABLY REQUIRED BY THE BORROWER TO AFFECT
THE RELEASE REQUIRED BY THIS PARAGRAPH.


 


SECTION 2.5.                                   OVERADVANCE.  IF, AT ANY TIME,
THE TOTAL OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOANS EXCEEDS ANY
APPLICABLE LIMITATION SET FORTH IN THIS AGREEMENT (AN “OVERADVANCE”), BORROWER
SHALL PREPAY THE EXCESS WITHIN TWO (2) BUSINESS DAYS OF WRITTEN NOTIFICATION
FROM BANK.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
BORROWER SHALL HAVE THE RIGHT TO REQUEST THE BANK TO EXTEND REVOLVING LOANS TO
THE BORROWER THAT WILL RESULT IN AN OVERADVANCE PROVIDED, HOWEVER, THAT BORROWER
PLEDGES ADDITIONAL COLLATERAL SUFFICIENT IN THE BANK’S SOLE DISCRETION,
EXERCISED IN GOOD FAITH, TO ADEQUATELY SECURE THE EXCESS, OR SUCH EXCESS IS
GUARANTEED BY AAR.  THE BANK MAY GRANT SUCH REQUEST IN ITS SOLE DISCRETION.

 


ARTICLE III

 


THE NOTES


 


SECTION 3.1.                                   THE REVOLVING LOAN NOTE.  ALL
REVOLVING LOANS MADE BY THE BANK UNDER THIS AGREEMENT SHALL BE EVIDENCED BY A
SINGLE PROMISSORY NOTE (HEREIN, AS THE SAME MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND TOGETHER WITH ANY RENEWALS

 

12

--------------------------------------------------------------------------------


 


THEREOF OR EXCHANGES OR SUBSTITUTIONS THEREFORE, CALLED THE “REVOLVING LOAN
NOTE”) SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT A WITH APPROPRIATE
INSERTIONS, PAYABLE TO THE ORDER OF THE BANK.  THE REVOLVING LOAN NOTE SHALL
REPRESENT THE OBLIGATION OF THE BORROWER TO REPAY THE REVOLVING LOANS OWING TO
THE BANK.  THE DATE AND AMOUNT OF EACH REVOLVING LOAN MADE BY THE BANK, AND OF
EACH REPAYMENT OF PRINCIPAL THEREON RECEIVED BY THE BANK SHALL BE RECORDED BY
SUCH BANK IN ITS RECORDS OR, AT ITS OPTION, ON A SCHEDULE ATTACHED TO THE
REVOLVING LOAN NOTE.  THE AGGREGATE UNPAID PRINCIPAL AMOUNT SO RECORDED SHALL BE
REBUTTABLE PRESUMPTIVE EVIDENCE OF THE PRINCIPAL AMOUNT OWING AND UNPAID ON THE
REVOLVING LOAN NOTE.  THE FAILURE SO TO RECORD ANY SUCH AMOUNT OR ANY ERROR IN
SO RECORDING ANY SUCH AMOUNT, HOWEVER, SHALL NOT LIMIT OR OTHERWISE AFFECT THE
BORROWER’S OBLIGATIONS HEREUNDER OR UNDER THE REVOLVING LOAN NOTE TO REPAY THE
PRINCIPAL AMOUNT OF THE REVOLVING LOANS TOGETHER WITH ALL INTEREST ACCRUING
THEREON.

 


ARTICLE IV

 


INTEREST AND FEES


 


SECTION 4.1.                                   INTEREST RATE.  THE BORROWER
HEREBY PROMISES TO PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN
COMMENCING ON THE DATE OF DISBURSEMENT OF SUCH LOAN UNTIL THE LOAN IS PAID IN
FULL AT THE APPLICABLE INTEREST RATE; PROVIDED, HOWEVER, THAT UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT AND BORROWER’S FAILURE TO CURE SUCH EVENT OF
DEFAULT PRIOR TO THE EXPIRATION OF ANY APPLICABLE CURE PERIOD, THE UNPAID
PRINCIPAL AMOUNT OF THE LOAN SHALL BEAR INTEREST THEREAFTER AT A RATE PER ANNUM
EQUAL TO THE DEFAULT RATE.


 


SECTION 4.2.                                   COMPUTATION OF INTEREST. 
INTEREST ON THE LOAN SHALL BE COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON
THE BASIS OF A 360 DAY YEAR AND ACTUAL DAYS ELAPSED.  SUBJECT TO ANY MAXIMUM OR
MINIMUM INTEREST RATE LIMITATIONS SPECIFIED HEREIN OR BY APPLICABLE LAWS, THE
APPLICABLE INTEREST RATE SHALL CHANGE AUTOMATICALLY WITHOUT NOTICE TO THE
BORROWER ON THE FIRST DAY OF EACH LIBOR RATE INTEREST PERIOD BUT NOT MORE OFTEN
THAN EACH MONTH TO REFLECT ANY CHANGE IN THE LIBOR RATE.  SHOULD ANY INTEREST OR
OTHER CHARGES PAID OR PAYABLE BY THE BORROWER OR ANY PARTY LIABLE FOR THE
PAYMENT OF A LOAN IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED DOCUMENT
RESULT IN THE COMPUTATION OR EARNING OF INTEREST IN EXCESS OF THE MAXIMUM
ALLOWED BY APPLICABLE LAW, THEN ANY AND ALL SUCH EXCESS SHALL BE AND THE SAME IS
HEREBY WAIVED BY THE BANK, AND ANY AND ALL SUCH EXCESS PAID SHALL BE
AUTOMATICALLY CREDITED AGAINST AND IN REDUCTION OF THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN, AND THE PORTION OF SAID EXCESS PAID WHICH EXCEEDS THE
OUTSTANDING BALANCE OF THE LOAN SHALL BE PAID BY THE BANK TO THE PERSON LEGALLY
ENTITLED THERETO.


 


SECTION 4.3.                                   SUSPENSION OF LIBOR RATE.  IN THE
EVENT THAT BANK REASONABLY DETERMINES THAT BY REASON OF (1) ANY CHANGE ARISING
AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK EUROCURRENCY MARKET OR
AFFECTING THE POSITION OF THE BANK WITH RESPECT TO SUCH MARKET, ADEQUATE AND
FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE INTEREST RATES BY
REFERENCE TO WHICH THE LIBOR RATE THEN BEING DETERMINED IS TO BE FIXED, (2) ANY
CHANGE ARISING AFTER THE DATE OF THIS AGREEMENT IN ANY APPLICABLE LAW OR
GOVERNMENTAL RULE, REGULATION OR ORDER (OR ANY INTERPRETATION THEREOF, INCLUDING
THE INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION OR ORDER), OR
(3) ANY OTHER CIRCUMSTANCE AFFECTING THE BANK OR THE INTERBANK MARKET (SUCH AS,
BUT NOT LIMITED TO, OFFICIAL RESERVE REQUIREMENTS REQUIRED BY REGULATION D OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), THE LIBOR RATE PLUS THE
APPLICABLE MARGIN SHALL

 

13

--------------------------------------------------------------------------------


 


NOT REPRESENT THE EFFECTIVE PRICING TO THE BANK OF ACCRUING INTEREST HEREUNDER
BASED UPON THE LIBOR RATE, THEN, AND IN ANY SUCH EVENT, THE ACCRUING OF INTEREST
HEREUNDER BASED UPON THE LIBOR RATE SHALL BE SUSPENDED UNTIL BANK SHALL NOTIFY
THE BORROWER THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.  IN
SUCH CASE, BEGINNING ON THE DATE OF SUCH SUSPENSION INTEREST SHALL ACCRUE
HEREUNDER AT A VARIABLE RATE OF INTEREST PER ANNUM, WHICH SHALL CHANGE IN THE
MANNER SET FORTH BELOW, EQUAL TO .26 PERCENTAGE POINTS IN EXCESS OF THE PRIME
COMMERCIAL RATE.


 


SECTION 4.4.                                   LIBOR RATE UNLAWFUL.  IN THE
EVENT THAT ON ANY DATE BANK SHALL HAVE REASONABLY DETERMINED THAT ACCRUING
INTEREST HEREUNDER BASED UPON THE LIBOR RATE HAS BECOME UNLAWFUL BY COMPLIANCE
BY THE BANK IN GOOD FAITH WITH ANY LAW, GOVERNMENTAL RULE, REGULATION OR ORDER,
THEN, AND IN ANY SUCH EVENT, THE BANK SHALL PROMPTLY GIVE NOTICE THEREOF TO THE
BORROWER.  IN SUCH CASE, ACCRUING INTEREST HEREUNDER BASED UPON THE LIBOR RATE
SHALL BE TERMINATED AND THE BORROWER SHALL, AT THE EARLIER OF THE END OF EACH
LIBOR RATE INTEREST PERIOD THEN IN EFFECT OR WHEN REQUIRED BY LAW, REPAY THE
ADVANCES BASED UPON THE LIBOR RATE, TOGETHER WITH ALL INTEREST ACCRUED THEREON. 
IN SUCH CASE, WHEN REQUIRED BY LAW, INTEREST SHALL ACCRUE HEREUNDER AT A
VARIABLE RATE OF INTEREST PER ANNUM, WHICH SHALL CHANGE IN THE MANNER SET FORTH
BELOW, EQUAL TO .26 PERCENTAGE POINTS IN EXCESS OF THE PRIME COMMERCIAL RATE.


 


SECTION 4.5.                                   CHANGES IN LAW.  IF, DUE TO
(1) THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION, (2) THE COMPLIANCE WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL
BANK OR OTHER PUBLIC AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), OR
(3) THE FAILURE OF THE BORROWER TO REPAY ANY ADVANCE WHEN REQUIRED BY THE TERMS
OF THIS AGREEMENT, THERE SHALL BE ANY LOSS OR INCREASE IN THE COST TO THE BANK
OF ACCRUING INTEREST HEREUNDER BASED UPON THE LIBOR RATE, THEN THE BORROWER
AGREES THAT THE BORROWER SHALL, FROM TIME TO TIME, UPON DEMAND BY THE BANK, PAY
TO THE BANK ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE THE BANK FOR SUCH LOSS
OR INCREASED COST.


 


SECTION 4.6.                                   MITIGATION.  IF THE BANK BECOMES
ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO SECTION 4.5, IT SHALL
PROMPTLY FURNISH TO BORROWER A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL
THE CALCULATION OF SUCH AMOUNTS, WHICH CERTIFICATE SHALL BE CONCLUSIVE EVIDENCE,
ABSENT MANIFEST ERROR, OF THE CORRECTNESS OF SUCH AMOUNTS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, BORROWER SHALL NOT BE REQUIRED TO COMPENSATE
THE BANK PURSUANT TO THIS SECTION 4 FOR ANY AMOUNTS INCURRED MORE THAN SIX
MONTHS PRIOR TO THE DATE THAT THE BANK SUBMITS SUCH CERTIFICATE TO BORROWER. 
SUBJECT TO THE TERMS OF THE IMMEDIATELY PRECEDING SENTENCE, THE OBLIGATIONS OF
BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND NOTES AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.  THE BANK AGREES THAT, UPON THE OCCURRENCE OF AN EVENT OR EXISTENCE
OF A CONDITION THAT WOULD ENTITLE IT TO RECEIVE PAYMENTS UNDER SECTION 4.5, IT
WILL, IF REQUESTED BY THE BORROWER, TO THE EXTENT NOT INCONSISTENT WITH ANY
APPLICABLE LEGAL OR REGULATORY RESTRICTIONS, USE REASONABLE EFFORTS (A) TO MAKE,
FUND OR MAINTAIN THE INTEREST IN ITS LOANS THROUGH ANOTHER LENDING OFFICE, OR
(B) TO TAKE SUCH OTHER REASONABLE MEASURES, IF AS A RESULT THEREOF THE
ADDITIONAL AMOUNTS THAT WOULD OTHERWISE BE REQUIRED TO BE PAID TO THE BANK
PURSUANT TO THIS SECTION WOULD BE REDUCED AND IF THE MAKING, FUNDING OR
MAINTAINING OF ITS INTEREST IN THE LOANS THROUGH SUCH OTHER LENDING OFFICE OR IN
ACCORDANCE WITH SUCH OTHER MEASURES, AS THE CASE MAY BE, WOULD NOT, IN THE GOOD
FAITH JUDGMENT OF THE BANK, RESULT IN AN ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE OR ADVERSE TAX CONSEQUENCES TO THE BANK.

 

14

--------------------------------------------------------------------------------



 


SECTION 4.7.                                FEES AND EXPENSES.  THE BORROWER
SHALL BE OBLIGATED TO PAY THE FOLLOWING FEES AND EXPENSES:


 


(A)                                  COMMITMENT FEE.  A COMMITMENT FEE IN THE
AMOUNT OF $325,000, SHALL BE DUE AND PAYABLE AT CLOSING.


 


(B)                                 OUT-OF-POCKET EXPENSES.  ALL OUT-OF-POCKET
EXPENSES INCURRED BY THE BANK INCURRED IN THE COURSE OF ITS DUE DILIGENCE AND
DOCUMENTATION OF THE LOANS, INCLUDING, WITHOUT LIMITATION ALL ATTORNEY’S FEES,
FILING FEES, TITLE INSURANCE, AND APPRAISAL FEES, PROVIDED THAT SUCH FEES AND
EXPENSES SHALL NOT EXCEED (I) $35,000 WITH RESPECT TO APPRAISAL FEES, AND
(II) $80,000 WITH RESPECT TO ALL OTHER OUT-OF-POCKET FEES AND EXPENSES.


 


ARTICLE V


 


PREPAYMENTS


 


SECTION 5.1.                                THE BORROWER MAY FROM TIME TO TIME
PREPAY THE OBLIGATIONS AT ANY TIME, IN WHOLE OR IN PART.  IF A PREPAYMENT IS
MADE WITH THE PROCEEDS FROM THE SALE OF AIRCRAFT NO LONGER NEEDED BY BORROWER
FOR ITS OPERATIONS OR IS A CASUALTY LOSS OF ANY AIRCRAFT, SUCH PREPAYMENT MAY BE
MADE WITHOUT PREMIUM OR PENALTY.  IN CONNECTION WITH ANY OTHER PREPAYMENT,
BORROWER SHALL PAY BANK A PRE-PAYMENT PENALTY EQUAL TO (A) 50 BASIS POINTS ON
THE AMOUNT OF OBLIGATIONS PREPAID DURING THE FIRST 36 MONTHS OF THE TERM OF THIS
AGREEMENT, AND (B) 25 BASIS POINTS ON THE AMOUNT OF ANY OBLIGATIONS PREPAID
THEREAFTER.  NOTWITHSTANDING THE FOREGOING, DURING ANY PERIOD OF TIME WHILE
INTEREST IS ACCRUING HEREUNDER BASED UPON THE LIBOR RATE BORROWER MAY NOT PREPAY
ANY PORTION OF THE OUTSTANDING PRINCIPAL BALANCE PRIOR TO THE EXPIRATION OF THE
THEN CURRENT LIBOR RATE INTEREST PERIOD.


 

ARTICLE VI

 


MAKING OF PAYMENTS


 


SECTION 6.1.                                MAKING OF PAYMENTS.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH
(B) BELOW, ALL PAYMENTS PAYABLE BY THE BORROWER TO THE BANK WITH RESPECT TO THE
LOANS (INCLUDING, WITHOUT LIMITATION, PRINCIPAL, INTEREST, FEES AND EXPENSES)
SHALL BE MADE BY WIRE TRANSFER TO THE BANK AT 105 EAST 4TH STREET (CN01),
CINCINNATI, OH 45202, NOT LATER THAN 3:00 P.M. (GRAND RAPIDS, MICHIGAN TIME) ON
THE DATE DUE, IN ACCORDANCE WITH WIRE INSTRUCTIONS PROVIDED BY THE BANK TO THE
BORROWER AFTER THE DATE OF THIS AGREEMENT.  PAYMENTS RECEIVED AFTER THAT HOUR
SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE BANK ON THE NEXT FOLLOWING BUSINESS
DAY.  MULTIPLE PAYMENTS, INCLUDING WITHOUT LIMITATION FEES, DUE AT THE SAME TIME
MAY BE PAID BY WAY OF A SINGLE WIRE TRANSFER.


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, ALL PAYMENTS
AND LOAN DISBURSEMENTS SHALL BE MADE IN THE FORM OF U.S. CURRENCY UNLESS
OTHERWISE AGREED IN WRITING BY THE PARTIES.

 

15

--------------------------------------------------------------------------------



 


SECTION 6.2.                                LATE PAYMENTS.  IF A REGULARLY
SCHEDULED PAYMENT IS TEN (10) DAYS OR MORE LATE, THE BORROWER WILL BE CHARGED
FIVE PERCENT (5%) OF THE PAYMENT OR $25.00, WHICHEVER IS GREATER, BUT SUCH
AMOUNT SHALL BECOME DUE ONLY IF SUCH REGULARLY SCHEDULED PAYMENT REMAINS UNPAID
FOR THREE (3) BUSINESS DAYS AFTER BORROWER HAS RECEIVED NOTICE FROM BANK OF THE
EXPIRATION OF SUCH 10-DAY PERIOD.  SAID CHARGE SHALL BE IN ADDITION FOR ANY
AMOUNTS DUE AS INTEREST AT THE DEFAULT RATE.  NOTHING IN THIS SECTION SHALL BE
DEEMED TO POSTPONE THE DATE ON WHICH A PAYMENT IS DUE OR TO ALLOW THE BORROWER
ANY PERIOD OF GRACE WITHIN WHICH TO MAKE ANY PAYMENT.


 


ARTICLE VII


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Bank to enter into this Agreement and to make the Loans hereunder,
the Borrower represents and warrants to the Bank that, as of the date hereof and
on the date of disbursement of each Loan:

 


SECTION 7.1.                                ENTITY ORGANIZATION.  BORROWER IS A
LIMITED LIABILITY COMPANY, DULY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE, AND IS DULY QUALIFIED AND IN GOOD STANDING AS A LIMITED
LIABILITY COMPANY AUTHORIZED TO DO BUSINESS IN EACH JURISDICTION WHERE SUCH
QUALIFICATION IS REQUIRED BECAUSE OF THE NATURE OF ITS ACTIVITIES OR PROPERTIES
AND WHERE A FAILURE TO SO QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON ITS BUSINESS, OPERATIONS, ASSETS OR CONDITION,
FINANCIAL OR OTHERWISE.


 


SECTION 7.2.                                AUTHORIZATION; NO CONFLICT.  THE
BORROWER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND EACH OF THE
RELATED DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND EACH OF THE RELATED DOCUMENTS
ARE WITHIN THE BORROWER’S ENTITY POWERS, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ENTITY ACTION, REQUIRE NO MATERIAL GOVERNMENTAL, REGULATORY OR OTHER
APPROVAL WHICH WILL NOT BE OBTAINED ON OR PRIOR TO THE CLOSING DATE, AND DO NOT
AND WILL NOT CONTRAVENE OR CONFLICT WITH ANY PROVISION OF (I) APPLICABLE LAW,
(II) ANY JUDGMENT, DECREE OR ORDER BINDING ON THE BORROWER OR ANY OF ITS
PROPERTIES, OR (III) THE BORROWER’S ORGANIZATIONAL DOCUMENTS, AND WILL NOT
CONTRAVENE OR CONFLICT WITH, OR CAUSE ANY LIEN TO ARISE UNDER, ANY PROVISION OF
ANY AGREEMENT OR INSTRUMENT BINDING UPON THE BORROWER OR UPON ANY PROPERTY OF
THE BORROWER.


 


SECTION 7.3.                                VALIDITY AND BINDING NATURE.  THIS
AGREEMENT AND EACH OF THE RELATED DOCUMENTS TO WHICH THE BORROWER IS A PARTY IS
(OR, WHEN DULY EXECUTED AND DELIVERED, WILL BE) THE LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH
ITS TERMS SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING THE ENFORCEABILITY OF AGREEMENTS AND RIGHTS GRANTED
THEREUNDER GENERALLY, AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY.


 


SECTION 7.4.                                FINANCIAL STATEMENTS.  ALL FINANCIAL
STATEMENTS FOR AAR AND ITS SUBSIDIARIES AVAILABLE ON LINE VIA EDGAR HAVE BEEN OR
WILL BE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED (EXCEPT AS
DISCLOSED THEREIN) AND DO OR WILL PRESENT FAIRLY THE FINANCIAL CONDITION OF THE
PERSONS COVERED THEREBY AS AT THE DATES THEREOF AND THE RESULTS OF THEIR
OPERATIONS FOR THE PERIODS THEN ENDED.

 

16

--------------------------------------------------------------------------------



 


SECTION 7.5.                                LIENS.  NONE OF THE COLLATERAL IS OR
WILL BE SUBJECT TO ANY LIEN, EXCEPT PERMITTED LIENS.


 


SECTION 7.6.                                SUBSIDIARIES.  THE BORROWER HAS NO
SUBSIDIARIES AS OF THE CLOSING DATE.


 


SECTION 7.7.                                INVESTMENT COMPANY ACT.  THE
BORROWER IS NOT AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


SECTION 7.8.                                PUBLIC UTILITY HOLDING COMPANY ACT. 
THE BORROWER IS NOT A “HOLDING COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY, WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED.


 


SECTION 7.9.                                REGULATION U.  THE BORROWER IS NOT
ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


SECTION 7.10.                          ACCURACY OF INFORMATION.  ALL FACTUAL
INFORMATION HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY OR ON BEHALF OF THE
BORROWER TO THE BANK FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY IS, AND ALL OTHER FACTUAL INFORMATION HEREAFTER
FURNISHED BY OR ON BEHALF OF THE BORROWER TO THE BANK WILL BE, TRUE AND ACCURATE
IN EVERY MATERIAL RESPECT ON THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR
CERTIFIED, AND, TO THE BEST OF ITS KNOWLEDGE, THE BORROWER HAS NOT OMITTED AND
WILL NOT OMIT ANY MATERIAL FACT NECESSARY TO PREVENT SUCH INFORMATION FROM BEING
FALSE OR MISLEADING.  THE BORROWER HAS DISCLOSED TO THE BANK IN WRITING ALL
FACTS OF WHICH THE BORROWER HAS KNOWLEDGE WHICH MIGHT MATERIALLY AND ADVERSELY
AFFECT THE BUSINESS, CREDIT, OPERATIONS, FINANCIAL CONDITION OR PROSPECTS OF THE
BORROWER OR WHICH AT ANY TIME HEREAFTER MIGHT MATERIALLY AND ADVERSELY AFFECT
ANY MATERIAL PORTION OF THE BORROWER’S PROPERTIES, OR THE BORROWER’S ABILITY TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE RELATED DOCUMENTS.


 


SECTION 7.11.                          NO DEFAULT.  TO THE BEST OF BORROWER’S
KNOWLEDGE, NO EVENT HAS OCCURRED AND NO CONDITION EXISTS WHICH, UPON THE
EXECUTION AND DELIVERY OF, OR CONSUMMATION OF ANY TRANSACTION CONTEMPLATED BY,
THIS AGREEMENT OR ANY RELATED DOCUMENT, OR UPON THE FUNDING OF ANY LOAN WILL
CONSTITUTE AN EVENT OF DEFAULT.


 


SECTION 7.12.                          LICENSES AND PERMITS.  TO THE BEST OF ITS
KNOWLEDGE, THE BORROWER HAS OBTAINED ALL LICENSES, PERMITS, FRANCHISES AND OTHER
GOVERNMENTAL AUTHORIZATIONS NECESSARY TO THE OWNERSHIP OF ITS PROPERTIES OR TO
THE CONDUCT OF ITS BUSINESSES, A FAILURE TO OBTAIN OR VIOLATION OF WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 7.13.                          COMPLIANCE WITH APPLICABLE LAWS.  EXCEPT
AS SET FORTH ON SCHEDULE 7.13, TO THE BEST OF ITS KNOWLEDGE, THE BORROWER IS
COMPLIANCE WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES, REGULATIONS, AND
ORDERS OF ALL GOVERNMENTAL AUTHORITIES (FEDERAL, STATE, LOCAL OR FOREIGN, AND
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS, RULES, REGULATIONS AND
ORDERS), A BREACH OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

17

--------------------------------------------------------------------------------



 


SECTION 7.14.                          PERFECTED SECURITY INTERESTS.  THIS
AGREEMENT, THE OTHER RELATED DOCUMENTS AND THE FILING OF FINANCING STATEMENTS
NECESSARY TO PERFECT THE SECURITY INTERESTS GRANTED IN THE COLLATERAL CREATE A
VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH OF THE COLLATERAL
AS TO WHICH A SECURITY INTEREST MAY BE PERFECTED BY THE FILING OF A FINANCING
STATEMENT, SUBJECT ONLY TO PERMITTED LIENS.  THE FILING OF AIRCRAFT SECURITY
AGREEMENTS (IN FORM AND SUBSTANCE SATISFACTORY TO THE BANK) WITH THE APPLICABLE
GOVERNMENTAL REGULATORY AGENCIES FOR THE COUNTRIES IN WHICH SUCH AIRCRAFT ARE
REGISTERED, AND THE INTERNATIONAL REGISTRY PURSUANT TO THE CAPE TOWN CONVENTION
SHALL CONSTITUTE PERFECTION OF SECURITY INTEREST OF BANK IN SUCH AIRCRAFT
REQUIRED UNDER THIS AGREEMENT AND THE RELATED DOCUMENTS.  AS OF THE DATE OF THIS
AGREEMENT, THE FILING OFFICES NECESSARY TO PERFECT THE SECURITY INTERESTS
GRANTED HEREUNDER IN THE COLLATERAL IN WHICH A SECURITY INTEREST MAY BE
PERFECTED BY THE FILING OF A FINANCING STATEMENT ARE LISTED ON SCHEDULE 7.19
ATTACHED HERETO, AND ALL FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE TO
PERFECT SUCH SECURITY INTEREST HAVE BEEN DULY TAKEN.


 


SECTION 7.15.                          CHIEF EXECUTIVE OFFICE.  THE CHIEF
EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS OF BORROWER IS 1100 N. WOOD
DALE ROAD, WOOD DALE, ILLINOIS 60191.


 


SECTION 7.16.                          OTHER REPRESENTATIONS AND WARRANTIES.  TO
THE BEST OF BORROWER’S KNOWLEDGE, EACH OF THE REPRESENTATIONS AND WARRANTIES BY
THE BORROWER OR THE GUARANTOR IN THE RELATED DOCUMENTS AND ALL INFORMATION SHOWN
IN SCHEDULES, REPORTS AND OTHER DOCUMENTS PREPARED BY OR AT THE REQUEST OF THE
BORROWER AND DELIVERED TO THE BANK, AS SUCH INFORMATION MAY BE MODIFIED BY
INFORMATION MADE AVAILABLE TO THE BANK PURSUANT TO SECTION 8.1, IS TRUE AND
CORRECT, IN ALL MATERIAL RESPECTS.


 


SECTION 7.17.                          ANTI-TERRORISM LAW COMPLIANCE.  NEITHER
THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO OR IN VIOLATION OF ANY
LAW, REGULATION, OR LIST OF ANY GOVERNMENT AGENCY (INCLUDING WITHOUT LIMITATION,
THE U.S. OFFICE OF FOREIGN ASSET CONTROL LIST, EXECUTIVE ORDER NO. 13224 OF THE
USA PATRIOT ACT) THAT PROHIBITS OR LIMITS THE CONDUCT OF BUSINESS WITH OR THE
RECEIVING OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF CERTAIN PERSONS
SPECIFIED THEREIN OR THAT PROHIBITS OR LIMITS ANY BANK FROM MAKING ANY ADVANCES
OR EXTENSIONS OF CREDIT TO THE BORROWER OR FROM OTHERWISE CONDUCTING BUSINESS
WITH THE BORROWER.  THE BORROWER AND THE GUARANTOR SHALL EXECUTE AND DELIVER TO
THE BANK SUCH INFORMATION REQUIRED BY THE BANK TO VERIFY THEIR RESPECTIVE
IDENTITIES, AND TO VERIFY THE ACCURACY OF THE REPRESENTATIONS SET FORTH IN THIS
SECTION 7.23.


 


ARTICLE VIII


 


COVENANTS


 

Until the Credit Termination Date and thereafter until all Obligations including
any Recovery Claims arising hereunder or under any of the Related Documents are
paid in full, the Borrower agrees that, unless at any time the Bank shall
otherwise expressly consent in writing, it will:

 

18

--------------------------------------------------------------------------------



 


SECTION 8.1.                                REPORTS, CERTIFICATES AND OTHER
INFORMATION.  FURNISH TO THE BANK:


 


(A)                                  ANNUAL FINANCIAL STATEMENTS — AAR.  AS SOON
AS POSSIBLE, AND IN ANY EVENT WITHIN 120 DAYS AFTER THE CLOSE OF EACH FISCAL
YEAR ENDED MAY 31, CONSOLIDATED FINANCIAL STATEMENTS OF AAR, WILL BE AVAILABLE
ON THE INTERNET.


 


(B)                                 QUARTERLY FINANCIAL STATEMENTS — AAR.  AS
SOON AS AVAILABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE CLOSE
OF EACH FISCAL QUARTER, CONSOLIDATED FINANCIAL STATEMENTS OF AAR WILL BE
AVAILABLE ON THE INTERNET.


 


(C)                                  QUARTERLY COVENANT COMPLIANCE CERTIFICATE. 
WITHIN TEN (10) BUSINESS DAYS OF THE MAKING AVAILABLE ON EDGAR OR THE INTERNET
OF THE ANNUAL FINANCIAL STATEMENTS REFERENCED IN SECTION 8.1(A) OR THE QUARTERLY
FINANCIAL STATEMENTS REFERENCED IN SECTION 8.1(B), FURNISH TO THE BANK A DULY
COMPLETED CERTIFICATE IN THE FORM OF ATTACHED EXHIBIT B (A “COVENANT COMPLIANCE
CERTIFICATE”) DATED THE DATE OF SUCH FINANCIAL STATEMENTS AND SIGNED BY AN
AUTHORIZED OFFICER OF AAR, WHICH COVENANT COMPLIANCE CERTIFICATE SHALL (I) AS OF
THE END OF EACH FISCAL YEAR OF AAR, CONTAIN A COMPUTATION OF, AND SHOW
COMPLIANCE WITH THE FINANCIAL RATIO CONTAINED IN SECTION 8.14 AS OF THE END OF
SUCH FISCAL YEAR, AND (II) STATE THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, OR, IF THERE IS ANY SUCH EVENT, DESCRIBES IT AND THE STEPS, IF ANY,
BEING TAKEN TO CURE IT.


 


(D)                                 NOTICE OF DEFAULT.  IMMEDIATELY UPON
LEARNING OF THE OCCURRENCE OF AN EVENT OF DEFAULT, PROVIDE WRITTEN NOTICE
THEREOF WHICH DESCRIBES THE SAME AND THE STEPS BEING TAKEN BY THE BORROWER TO
CURE SUCH EVENT OF DEFAULT.


 


(E)                                  INSURANCE CERTIFICATES.  AT THE TIME OF THE
INITIAL DISBURSEMENT OF ANY OF THE LOANS, AND FROM TIME-TO-TIME THEREAFTER, AS
REASONABLY REQUESTED BY BANK, A CERTIFICATE OF INSURANCE AND BROKER’S
UNDERTAKING EVIDENCING COMPLIANCE WITH THE INSURANCE REQUIREMENTS OF THE
SECURITY AGREEMENT


 


(F)                                    BORROWING BASE REPORT.  UPON AND IN
CONJUNCTION WITH ANY REQUEST FOR A DISBURSEMENT OF A REVOLVING LOAN AND WITHIN
TEN (10) BUSINESS DAYS AFTER ANY AIRCRAFT CEASES TO BE AN ELIGIBLE AIRCRAFT, AND
WITHIN TWENTY (20) DAYS AFTER THE END OF EACH CALENDAR MONTH, BORROWER SHALL
PROVIDE TO THE BANK A CURRENT CALCULATION OF THE BORROWING BASE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE BANK (“BORROWING BASE REPORT”).


 


(G)                                 OTHER INFORMATION.  SUCH OTHER INFORMATION
CONCERNING THE BORROWER OR THE GUARANTOR AS THE BANK MAY REASONABLY REQUEST FROM
TIME TO TIME.


 


SECTION 8.2.                                EXISTENCE AND FRANCHISES.  EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED IN THIS AGREEMENT, MAINTAIN AND CAUSE BORROWER TO
MAINTAIN IN FULL FORCE AND AFFECT ITS EXISTENCE AND ALL RIGHTS, LICENSES, LEASES
AND FRANCHISES NECESSARY TO THE CONDUCT OF ITS BUSINESS, OTHER THAN SUCH RIGHTS,
LICENSES, LEASES AND FRANCHISES THE FAILURE OF WHICH TO MAINTAIN WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 8.3.                                BOOKS, RECORDS AND INSPECTIONS. 
MAINTAIN COMPLETE AND ACCURATE BOOKS AND RECORDS, PERMIT THE BANK TO HAVE ACCESS
TO SUCH BOOKS AND RECORDS, AND PERMIT THE

 

19

--------------------------------------------------------------------------------



 


BANK, AT THE BANK’S EXPENSE, TO INSPECT THE PROPERTIES AND OPERATIONS OF THE
BORROWER AT REASONABLE TIMES, UPON REASONABLE ADVANCE NOTICE TO THE BORROWER AND
DURING NORMAL BUSINESS HOURS.


 


SECTION 8.4.                                INSURANCE.  MAINTAIN IN ADDITION TO
INSURANCE REQUIRED TO BE MAINTAINED UNDER ANY OTHER SECTION OF THIS AGREEMENT,
SUCH INSURANCE AS MAY BE REQUIRED BY LAW OR BY THE COLLATERAL DOCUMENTS.


 


SECTION 8.5.                                TAXES AND LIABILITIES.  PROMPTLY
PAY, WHEN DUE, ALL TAXES, DUTIES ASSESSMENTS AND OTHER LIABILITIES, EXCEPT SUCH
TAXES, DUTIES, ASSESSMENTS AND OTHER LIABILITIES AS THE BORROWER IS DILIGENTLY
CONTESTING IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS; PROVIDED THAT THE
BORROWER HAS ESTABLISHED AND IS MAINTAINING ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP.


 


SECTION 8.6.                                LIMITS ON COMMITMENTS.  NOT PERMIT
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ANY LOAN TO EXCEED THE LIMITS
APPLICABLE TO IT AS SET FORTH IN ARTICLE II.


 


SECTION 8.7.                                OWNERSHIP OF STOCK OF BORROWER.  NOT
PERMIT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BANK, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED, THE MAJORITY OF THE ISSUED AND OUTSTANDING
STOCK OR OTHER EQUITY INTERESTS OF THE BORROWER, OR ANY WARRANTS OR RIGHTS
CONVERTIBLE, WITH OR WITHOUT THE PAYMENT OF MONEY, INTO STOCK OR OTHER EQUITY
INTERESTS OF THE BORROWER, TO BE OWNED BY ANY PERSONS OTHER THAN AN ENTITY
WHOLLY-OWNED DIRECTLY OR INDIRECTLY BY AAR.  BORROWER SHALL PROVIDE PRIOR
WRITTEN NOTICE TO THE BANK OF ANY PROPOSED CORPORATE REORGANIZATION THAT RESULTS
IN THE TRANSFER OF SUBSTANTIALLY ALL OF THE ASSETS OF BORROWER TO THE GUARANTOR
OR ANY SUBSIDIARY OF THE GUARANTOR.


 


SECTION 8.8.                                LIENS.  NOT CREATE OR PERMIT TO
EXIST ANY LIEN WITH RESPECT TO ANY COLLATERAL NOW OWNED OR HEREAFTER ACQUIRED,
EXCEPT THE FOLLOWING LIENS (HEREIN COLLECTIVELY CALLED THE “PERMITTED LIENS”): 
(A) LIENS FOR CURRENT TAXES AND DUTIES NOT DELINQUENT OR FOR TAXES BEING
CONTESTED IN GOOD FAITH, BY APPROPRIATE PROCEEDINGS WHICH DO NOT INVOLVE, IN THE
GOOD FAITH DETERMINATION OF THE BANK, ANY MATERIAL DANGER OF THE SALE OR LOSS OF
ANY OF THE COLLATERAL AND WITH RESPECT TO WHICH THE BORROWER HAS PROVIDED FOR
AND IS MAINTAINING ADEQUATE RESERVES IN ACCORDANCE WITH GAAP, (B) LIENS IN FAVOR
OF THE BANK, (C) LIENS OF MECHANICS, MATERIALMEN, CARRIERS, WAREHOUSEMEN OR
OTHER LIKE STATUTORY OR COMMON LAW LIENS SECURING OBLIGATIONS INCURRED IN GOOD
FAITH IN THE ORDINARY COURSE OF BUSINESS THAT ARE NOT YET DELINQUENT IN
ACCORDANCE WITH ITS TERMS OR ARE NOT YET DUE AND PAYABLE, (D) LIENS IN THE
NATURE OF LICENSES THAT ARISE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICE; (E) LEASES AND SUBLEASES NOT PROHIBITED HEREUNDER GRANTED TO
OTHERS NOT INTERFERING IN ANY MATERIAL RESPECT IN THE BUSINESS OF BORROWER OR
ANY SUBSIDIARY, OR (F) ATTACHMENTS OR JUDGMENT LIENS, WHERE THE ATTACHMENT OR
JUDGMENT WHICH GAVE RISE TO SUCH LIENS DOES NOT CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER.


 


SECTION 8.9.                                CHANGE IN NATURE OF BUSINESS.  NOT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BANK, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED CARRY ON ANY BUSINESS OTHER THAN A BUSINESS
WHICH IS THE SAME IN ALL MATERIAL RESPECTS AS ITS BUSINESS ON THE DATE OF THIS
AGREEMENT.

 

20

--------------------------------------------------------------------------------



 


SECTION 8.10.                          USE OF PROCEEDS.  NOT USE OR PERMIT THE
DIRECT OR INDIRECT USE OF ANY PROCEEDS OF OR WITH RESPECT TO THE LOAN FOR THE
PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF “PURCHASING OR CARRYING”
(WITHIN THE MEANING OF REGULATION U) MARGIN STOCK.


 


SECTION 8.11.                          OTHER AGREEMENTS.  NOT ENTER INTO ANY
AGREEMENT CONTAINING ANY PROVISION WHICH WOULD BE VIOLATED OR BREACHED BY THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY INSTRUMENT OR DOCUMENT
DELIVERED OR TO BE DELIVERED BY IT HEREUNDER OR IN CONNECTION HEREWITH OR WHICH
WOULD VIOLATE OR BREACH ANY PROVISION HEREOF OR OF ANY SUCH INSTRUMENT OR
DOCUMENT.


 


SECTION 8.12.                          COMPLIANCE WITH APPLICABLE LAWS.  COMPLY,
AND CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY, WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS, RULES, REGULATIONS, AND ORDERS OF ALL GOVERNMENTAL AUTHORITIES
(FEDERAL, STATE, LOCAL OR FOREIGN, AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, RULES, REGULATIONS AND ORDERS), A BREACH OF WHICH WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EXCEPT WHERE THE
BORROWER IS CONTESTING AN ALLEGED BREACH IN GOOD FAITH AND BY PROPER PROCEEDINGS
AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY IS MAINTAINING ADEQUATE RESERVES
IN ACCORDANCE WITH GAAP.


 


SECTION 8.13.                          ENVIRONMENTAL MATTERS.


 


(A)                                  NOT PERMIT THE COLLATERAL OR ANY PORTION
THEREOF TO BE INVOLVED IN THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL OR
TRANSPORTATION OF HAZARDOUS MATERIAL EXCEPT IN COMPLIANCE WITH ALL ENVIRONMENTAL
LAWS.


 


(B)                                 KEEP AND MAINTAIN THE COLLATERAL AND EACH
PORTION THEREOF IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, AND NOT CAUSE OR
PERMIT THE COLLATERAL OR ANY PORTION THEREOF TO BE IN MATERIAL VIOLATION OF, ANY
ENVIRONMENTAL LAW.


 


(C)                                  IMMEDIATELY NOTIFY THE BANK IN WRITING OF:


 

(I)                                     ANY AND ALL ENFORCEMENT, CLEANUP,
REMOVAL OR OTHER GOVERNMENTAL OR REGULATORY ACTIONS COMPLETED, INSTITUTED OR
THREATENED, OR NOTIFICATIONS OF POTENTIAL LIABILITY ISSUED AGAINST THE
COLLATERAL PURSUANT TO THE APPLICATION OF ANY ENVIRONMENTAL LAWS;

 

(II)                                  ANY AND ALL CLAIMS MADE OR OVERTLY
THREATENED IN WRITING BY ANY PERSON AGAINST THE COLLATERAL RELATING TO DAMAGE,
CONTRIBUTION, COST RECOVERY, COMPENSATION, LOSS OR INJURY RESULTING FROM ANY
PRESENCE, RELEASE, DISCHARGE OR MIGRATION OF ANY HAZARDOUS MATERIAL (THE MATTERS
SET FORTH IN THIS CLAUSE (II) AND THE FOREGOING CLAUSE (I) BEING HEREINAFTER
REFERRED TO AS “ENVIRONMENTAL CLAIMS”);

 

(III)                               ANY AND ALL SETTLEMENT AGREEMENTS, CONSENT
DECREES OR OTHER COMPROMISES WHICH THE BORROWER SHALL ENTER INTO WITH RESPECT TO
ANY ENVIRONMENTAL CLAIMS; AND

 

(IV)                              KNOWLEDGE BY BORROWER OF ANY OCCURRENCE OR
CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF THE COLLATERAL
THAT COULD

 

21

--------------------------------------------------------------------------------


 

CAUSE THE COLLATERAL OR ANY PART THEREOF TO BE SUBJECT TO ANY MATERIAL
RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE THEREOF UNDER
ANY ENVIRONMENTAL LAW.

 


SECTION 8.14.                          FINANCIAL COVENANT.  GUARANTOR COVENANTS
THAT IT WILL NOT PERMIT THE FIXED CHARGE COVERAGE RATIO FOR ANY COMPUTATION
PERIOD TO BE LESS THAN 1.50 TO 1.00.


 


SECTION 8.15.                          TITLE TO AIRCRAFT COLLATERAL.  BORROWER
SHALL, AT ALL TIMES, HOLD GOOD AND MARKETABLE TITLE TO ALL AIRCRAFT PLEDGED AS
COLLATERAL FOR THE LOANS, FREE AND CLEAR OF ALL LIENS EXCEPT PERMITTED LIENS. 
DURING ANY PERIOD THAT ANY ENGINE, PROPELLER, COMPONENT, APPLIANCE, ACCESSORY,
INSTRUMENT, EQUIPMENT OR ANY OTHER PART (EACH, AN “AIRCRAFT COMPONENT”)IS
TEMPORARILY REPLACED, THE BANK’S LIEN ON THE REPLACED AIRCRAFT COMPONENT SHALL
CONTINUE UNTIL PERMANENTLY REPLACED AS PROVIDED IN THE APPLICABLE SECURITY
AGREEMENT.


 


SECTION 8.16.                          DEPOSIT ACCOUNT.  BORROWER SHALL CAUSE
AAR TO DEPOSIT $6.5 MILLION IN A NON-INTEREST BEARING DIRECT DEPOSIT ACCOUNT AT
THE BANK ON OR BEFORE THE CLOSING DATE, AND SHALL CAUSE AAR TO MAINTAIN A
BALANCE OF NOT LESS THAN 10% OF THE OUTSTANDING OBLIGATIONS, FROM TIME TO TIME,
IN THAT ACCOUNT UNTIL THE OBLIGATIONS ARE REPAID IN FULL AND THE BANK’S
OBLIGATION TO EXTEND CREDIT UNDER THIS AGREEMENT HAS TERMINATED.


 


ARTICLE IX


 


CONDITIONS OF LENDING


 

The Bank’s obligation to make any Loan is subject to the following conditions
precedent:

 


SECTION 9.1.                                CONDITIONS TO DISBURSEMENT.  THE
BANK’S OBLIGATION TO MAKE ANY LOAN IS SUBJECT TO THE SATISFACTION OF EACH OF THE
FOLLOWING CONDITIONS PRECEDENT:


 


(A)                                  FEES AND EXPENSES.  THE BORROWER SHALL HAVE
PAID ALL FEES OWED TO THE BANK AND SHALL HAVE REIMBURSED THE BANK FOR ALL
EXPENSES DUE AND PAYABLE UNDER THIS AGREEMENT ON OR BEFORE THE CLOSING DATE
INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY’S FEES INCURRED BY THE BANK.


 


(B)                                 DOCUMENTS.  THE BANK SHALL HAVE RECEIVED ALL
OF THE FOLLOWING, EACH DULY EXECUTED AND DELIVERED AND DATED THE CLOSING DATE OR
SUCH EARLIER DATE AS SHALL BE SATISFACTORY TO THE BANK, IN FORM AND SUBSTANCE
SATISFACTORY TO THE BANK:


 

(I)                                     RELATED DOCUMENTS.  THE NOTES, THE OTHER
RELATED DOCUMENTS AND SUCH OTHER INSTRUMENTS AND DOCUMENTS AS THE BANK MAY
REQUIRE.

 

(II)                                  RESOLUTIONS. CERTIFIED COPIES OF
RESOLUTIONS OF THE BOARD OF DIRECTORS OR MEMBERS OF BORROWER AND, WHERE
REQUIRED, SHAREHOLDERS, AUTHORIZING OR RATIFYING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, THE RELATED DOCUMENTS TO WHICH THE BORROWER IS A
PARTY AND

 

22

--------------------------------------------------------------------------------


 

ANY OTHER DOCUMENTS PROVIDED FOR HEREIN OR THEREIN TO BE EXECUTED BY THE
BORROWER.

 

(III)                               CONSENTS.  CERTIFIED COPIES OF ALL DOCUMENTS
EVIDENCING ANY NECESSARY CORPORATE ACTION, CONSENTS AND GOVERNMENTAL APPROVALS,
IF ANY, WITH RESPECT TO THIS AGREEMENT, THE RELATED DOCUMENTS AND ANY OTHER
DOCUMENTS PROVIDED FOR HEREIN OR THEREIN TO BE EXECUTED BY THE BORROWER.

 

(IV)                              INCUMBENCY AND SIGNATURES.  A CERTIFICATE OF
THE SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER CERTIFYING THE NAMES OF
THE OFFICER OR OFFICERS OF THE BORROWER AUTHORIZED TO SIGN THIS AGREEMENT AND
THE RELATED DOCUMENTS TO WHICH IT IS A PARTY, TOGETHER WITH A SAMPLE OF THE TRUE
SIGNATURE OF EACH SUCH OFFICER. THE BANK MAY CONCLUSIVELY RELY ON EACH SUCH
CERTIFICATE UNTIL FORMALLY ADVISED BY A LIKE CERTIFICATE OF ANY CHANGES THEREIN.

 

(V)                                 OPINION OF COUNSEL.  AN OPINION OF LEGAL
COUNSEL TO THE BORROWER AND THE GUARANTOR, IN THE FORM AND SUBSTANCE
SATISFACTORY TO THE BANK AND ITS COUNSEL.

 

(VI)                              GOVERNANCE DOCUMENTS.  CERTIFIED COPIES OF THE
BORROWER’S CURRENT GOVERNANCE DOCUMENTS AND CERTIFICATES EVIDENCING THAT THE
BORROWER IS IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS FORMATION, AND
EACH STATE OR COUNTRY IN WHICH IT IS REQUIRED TO BE QUALIFIED TO DO BUSINESS AND
WHERE A FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS, OPERATIONS, ASSETS OR CONDITION, FINANCIAL OR OTHERWISE, OF THE
BORROWER.

 

(VII)                           LIEN DISCHARGES.  SUCH TERMINATION STATEMENTS
AND OTHER DOCUMENTS AS THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
DISCHARGE ALL OUTSTANDING LIENS ON THE COLLATERAL (WITH THE EXCEPTION OF
PERMITTED LIENS), SHALL HAVE BEEN FILED IN ALL JURISDICTIONS THAT THE BANK DEEMS
NECESSARY OR ADVISABLE.

 

(VIII)                        DOCUMENTATION WITH RESPECT TO COLLATERAL.  SUCH
POLICIES OF TITLE INSURANCE, LIEN AND SECURITY INTEREST SEARCHES AND OTHER
DOCUMENTS AND INSTRUMENTS AS THE BANK MAY REASONABLY REQUIRE TO EVIDENCE THE
PERFECTION AND PRIORITY OF ITS LIENS AND SECURITY INTERESTS IN THE COLLATERAL. 
NOTWITHSTANDING THE FOREGOING, NO TITLE SEARCH OR POLICY OF TITLE INSURANCE
SHALL BE REQUIRED WITH RESPECT TO AIRCRAFT PLEDGED TO THE BANK AS COLLATERAL FOR
THE OBLIGATIONS, UNLESS AND UNTIL SUCH AIRCRAFT ARE INCLUDED IN THE BORROWING
BASE.

 

(IX)                                INSURANCE CERTIFICATES.  CERTIFICATES OF
INSURANCE AND, IF REQUESTED BY THE BANK, COPIES OF INSURANCE POLICIES IN FORM
REASONABLY SATISFACTORY TO BANK INDICATING THE COVERAGES AND CONDITIONS REQUIRED
BY THE SECURITY AGREEMENTS. NOTWITHSTANDING THE FOREGOING, PROOF OF THE

 

23

--------------------------------------------------------------------------------


 

INSURANCE COVERAGE DESCRIBED ABOVE SHALL NOT BE REQUIRED FOR AIRCRAFT PLEDGED TO
THE BANK AS COLLATERAL FOR THE OBLIGATIONS UNLESS AND UNTIL SUCH AIRCRAFT ARE
INCLUDED IN THE BORROWING BASE.

 

(X)                                   APPRAISALS.  THE BANK SHALL HAVE RECEIVED
SATISFACTORY APPRAISALS OF EACH AIRCRAFT PROPOSED BY BORROWER FOR INCLUSION IN
THE BORROWING BASE AS OF THE CLOSING DATE, PERFORMED BY AN APPRAISER ACCEPTABLE
TO THE BANK, AND THE BANK ACKNOWLEDGES THAT IT HAS RECEIVED SATISFACTORY
APPRAISALS FOR ALL SUCH AIRCRAFT.

 

(XI)                                REPRESENTATIONS AND WARRANTIES. ALL
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR ANY RELATED
DOCUMENTS SHALL BE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS AS OF THE CLOSING
DATE.

 

(XII)                             FINAL CREDIT REVIEW AND APPROVAL.  THE BANK
SHALL HAVE COMPLETED ITS FINAL CREDIT REVIEW OF BORROWER AND THE GUARANTOR,
INCLUDING A REVIEW OF ALL OUTSTANDING LIABILITIES AND CONTINGENT LIABILITIES,
AND THE BANK SHALL BE SATISFIED WITH THE RESULTS OF THAT REVIEW.

 

(XIII)                          OTHER.  SUCH OTHER DOCUMENTS AS THE BANK MAY, IN
ITS SOLE DISCRETION, REQUEST.

 


SECTION 9.2.                                WAIVER OF CONDITIONS PRECEDENT TO
LOAN.  THE WAIVER BY THE BANK WITH RESPECT TO ANY LOAN OF ITS RIGHT TO RECEIVE
ONE OR MORE OF THE DOCUMENTS, INSTRUMENTS, APPROVALS AND OPINIONS REQUIRED TO BE
DELIVERED TO THE BANK UNDER THIS ARTICLE IX AS A CONDITION PRECEDENT TO THE
MAKING OF ANY LOAN AND/OR THE WAIVER BY THE BANK OF ANY OTHER CONDITION OR
CONDITIONS PRECEDENT TO THE MAKING OF SUCH LOAN, WHETHER CONTAINED IN THIS
ARTICLE IX, ELSEWHERE IN THIS AGREEMENT OR IN ANY OF THE RELATED DOCUMENTS,
SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO DELIVER TO THE BANK ALL SUCH
DOCUMENTS, INSTRUMENTS, APPROVALS AND OPINIONS AND TO COMPLY WITH ALL SUCH OTHER
CONDITIONS, AND THE BORROWER HEREBY COVENANTS AND AGREES THAT IT WILL DELIVER
ALL SUCH DOCUMENTS, INSTRUMENTS, APPROVALS AND OPINIONS AND WILL COMPLY WITH ALL
SUCH CONDITIONS WITHIN 45 DAYS FOLLOWING THE CLOSING DATE, AND IF THE BORROWER
FAILS TO MAKE ALL SUCH DELIVERIES OR OTHERWISE FULLY COMPLIED WITH ALL
CONDITIONS PRECEDENT TO THE MAKING OF ANY LOAN, SUCH FAILURE SHALL CONSTITUTE AN
EVENT OF DEFAULT.


 


ARTICLE X


 


EVENTS OF DEFAULT AND THEIR EFFECT


 


SECTION 10.1.                          EVENTS OF DEFAULT.  EACH OF THE FOLLOWING
SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT:


 


(A)                                  NONPAYMENT OF LOAN AND OTHER OBLIGATIONS. 
DEFAULT IN THE PAYMENT WHEN DUE OF PRINCIPAL OF OR ANY INTEREST ON ANY LOAN, OR
OF ANY FEES OR ANY OTHER AMOUNTS PAYABLE BY THE BORROWER TO THE BANK HEREUNDER,
AND SUCH DEFAULT SHALL HAVE CONTINUED FOR A PERIOD IN EXCESS OF FIVE
(5) BUSINESS DAYS.

 

24

--------------------------------------------------------------------------------



 


(B)                                 NONPAYMENT OF OTHER DEBT.  ANY DEFAULT SHALL
OCCUR UNDER THE TERMS APPLICABLE TO ANY DEBT OF ANY THE GUARANTOR OR ANY
SIGNIFICANT SUBSIDIARY IN AN AGGREGATE AMOUNT (FOR ALL SUCH DEBT SO AFFECTED AND
INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND AMOUNTS OWING TO ALL
CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) EXCEEDING
$10,000,000 AND SUCH DEFAULT SHALL (A) CONSIST OF THE FAILURE TO PAY SUCH DEBT
WHEN DUE, WHETHER BY ACCELERATION OR OTHERWISE, OR (B) ACCELERATE THE MATURITY
OF SUCH DEBT OR PERMIT THE HOLDER OR HOLDERS THEREOF, OR ANY TRUSTEE OR AGENT
FOR SUCH HOLDER OR HOLDERS, TO CAUSE SUCH DEBT TO BECOME DUE AND PAYABLE (OR
REQUIRE THE GUARANTOR OR ANY SUBSIDIARY TO PURCHASE OR REDEEM SUCH DEBT OR POST
CASH COLLATERAL IN RESPECT THEREOF) PRIOR TO ITS EXPRESSED MATURITY.


 


(C)                                  BANKRUPTCY OR INSOLVENCY.  A BORROWER OR
THE GUARANTOR BECOMES INSOLVENT OR GENERALLY FAILS TO PAY, OR ADMITS IN WRITING
ITS INABILITY TO PAY, DEBTS AS THEY BECOME DUE; OR THE BORROWER OR THE GUARANTOR
APPLIES FOR, CONSENTS TO, OR ACQUIESCES IN THE APPOINTMENT OF, A TRUSTEE,
RECEIVER OR OTHER CUSTODIAN FOR THE BORROWER OR THE GUARANTOR OR ANY PROPERTY
THEREOF, OR MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR, IN THE
ABSENCE OF SUCH APPLICATION, CONSENT OR ACQUIESCENCE, A TRUSTEE, RECEIVER OR
OTHER CUSTODIAN IS APPOINTED FOR THE BORROWER OR THE GUARANTOR OR FOR A
SUBSTANTIAL PART OF THE PROPERTY THEREOF AND IS NOT DISCHARGED WITHIN SIXTY (60)
DAYS; OR ANY BANKRUPTCY, REORGANIZATION, DEBT ARRANGEMENT, OR OTHER CASE OR
PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW, OR ANY DISSOLUTION OR
LIQUIDATION PROCEEDING, IS COMMENCED IN RESPECT OF THE BORROWER OR THE
GUARANTOR, AND IF SUCH CASE OR PROCEEDING IS NOT COMMENCED BY THE BORROWER OR
THE GUARANTOR, IT IS CONSENTED TO OR ACQUIESCED IN BY THE BORROWER OR THE
GUARANTOR OR REMAINS FOR SIXTY (60) DAYS UNDISMISSED; OR THE BORROWER OR THE
GUARANTOR TAKES ANY ACTION TO AUTHORIZE, OR IN FURTHERANCE OF, ANY OF THE
FOREGOING.


 


(D)                                 OTHER NONCOMPLIANCE WITH THIS AGREEMENT OR
ANY RELATED DOCUMENT.  FAILURE BY THE BORROWER TO COMPLY WITH OR TO PERFORM ANY
PROVISION OF THIS AGREEMENT OR ANY PROVISION OF ANY RELATED DOCUMENT (AND NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER ANY OF THE OTHER PROVISIONS OF THIS
SECTION 10) AND CONTINUANCE OF SUCH FAILURE FOR 30 DAYS AFTER NOTICE THEREOF TO
THE BORROWER FROM THE BANK OR THE HOLDER OF ANY NOTE.


 


(E)                                  REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION OR WARRANTY MADE BY THE BORROWER HEREIN OR IN ANY RELATED
DOCUMENT IS FALSE OR MISLEADING IN ANY MATERIAL RESPECT, AND IF CAPABLE OF CURE,
IS NOT CURED WITHIN THIRTY (30) DAYS AFTER RECEIPT OF NOTICE OF SUCH DEFAULT BY
BORROWER, OR ANY SCHEDULE, CERTIFICATE, FINANCIAL STATEMENT, REPORT, NOTICE, OR
OTHER WRITING FURNISHED TO THE BANK BY THE BORROWER IS FALSE OR MISLEADING IN
ANY MATERIAL RESPECT ON THE DATE AS OF WHICH THE FACTS THEREIN SET FORTH ARE
STATED OR CERTIFIED.


 


(F)                                    RELATED DOCUMENTS.  ANY OF THE RELATED
DOCUMENTS SHALL FAIL TO REMAIN IN FULL FORCE AND EFFECT EXCEPT AS EXPRESSLY
PROVIDED THEREIN DUE TO THE BREACH BY THE BORROWER OR THE GUARANTOR; OR ANY
ACTION SHALL BE TAKEN BY THE BORROWER OR THE GUARANTOR TO ASSERT THE
UNENFORCEABILITY OR INVALIDITY OF ANY OF THE RELATED DOCUMENTS.

 

25

--------------------------------------------------------------------------------



 


(G)                                 JUDGMENTS.  FINAL JUDGMENTS WHICH EXCEED AN
AGGREGATE OF $10,000,000 SHALL BE RENDERED AGAINST THE GUARANTOR OR ANY
SIGNIFICANT SUBSIDIARY AND SHALL NOT HAVE BEEN PAID, DISCHARGED OR VACATED OR
HAD EXECUTION THEREOF STAYED PENDING APPEAL WITH SIXTY (60) DAYS AFTER ENTRY OR
FILING OF SUCH JUDGMENTS.


 


(H)                                 DISSOLUTION OF THE BORROWER OR THE
GUARANTOR.  A BORROWER OR THE GUARANTOR VOLUNTARILY OR INVOLUNTARILY DISSOLVES
OR IS DISSOLVED, OR TERMINATES ITS EXISTENCE OR HAS ITS EXISTENCE TERMINATED,
EXCEPT IN CONNECTION WITH A MERGER OR CONSOLIDATION OF BORROWER WITH, OR
TRANSFER OF ALL OR SUBSTANTIALLY ALL ASSETS OF BORROWER TO AAR, OR ONE OF ITS
SUBSIDIARIES, AND PRIOR NOTICE THEREOF HAS BEEN PROVIDED TO BANK IN ACCORDANCE
WITH SECTION 8.7.


 


SECTION 10.2.  ACCELERATION; TERMINATION OF COMMITMENTS.  UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT SPECIFIED IN SECTION 10.1 ABOVE AND THE EXPIRATION OF ANY
APPLICABLE CURE PERIOD WITHOUT A CURE BEING EFFECTED, THE BANK SHALL HAVE THE
RIGHT TO DECLARE THE PRINCIPAL OF AND THE INTEREST ON ALL LOANS AT THE TIME
OUTSTANDING, AND ALL OTHER AMOUNTS OWED TO THE BANK UNDER THIS AGREEMENT AND THE
RELATED DOCUMENTS, TO BE FORTHWITH DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND,
PROTEST, OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED,
ANYTHING IN THIS AGREEMENT OR THE RELATED DOCUMENTS TO THE CONTRARY
NOTWITHSTANDING.


 


SECTION 10.3.  RIGHTS AND REMEDIES GENERALLY.  IF ANY EVENT OF DEFAULT SHALL
OCCUR AND BE CONTINUING, THEN THE BANK SHALL HAVE ALL THE RIGHTS OF A SECURED
PARTY UNDER THE UCC, SHALL HAVE ALL RIGHTS NOW OR HEREAFTER EXISTING UNDER ALL
OTHER APPLICABLE LAWS, AND, SUBJECT TO ANY MANDATORY REQUIREMENTS OF APPLICABLE
LAW THEN IN EFFECT, SHALL HAVE ALL THE RIGHTS SET FORTH IN THIS AGREEMENT AND
ALL THE RIGHTS SET FORTH WITH RESPECT TO THE COLLATERAL OR THIS AGREEMENT IN ANY
OTHER RELATED AGREEMENT BETWEEN THE PARTIES HERETO.  NO ENUMERATION OF RIGHTS IN
THIS SECTION OR ANYWHERE ELSE IN THIS AGREEMENT OR IN ANY OTHER RELATED
AGREEMENT BETWEEN THE PARTIES HERETO SHALL BE CONSTRUED TO IN ANY WAY LIMIT THE
RIGHTS OR REMEDIES OF THE BANK.


 


SECTION 10.4.  DIRECT DEBTOR TO DISPOSE OF COLLATERAL.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE BANK MAY DIRECT THE BORROWER
TO SELL, ASSIGN OR OTHERWISE LIQUIDATE OR DISPOSE OF ALL OR FROM TIME TO TIME
ANY PORTION OF THE COLLATERAL, AND THE BORROWER SHALL USE REASONABLE COMMERCIAL
EFFORTS TO COMPLY WITH SUCH DIRECTIONS, AND THE BANK MAY TAKE POSSESSION OF THE
NET PROCEEDS OF SUCH COLLATERAL.  THE BANK MAY REQUIRE THE BORROWER TO DIRECT
THAT ALL NET PROCEEDS OF SUCH COLLATERAL BE PAID DIRECTLY TO THE BANK AND UPON
SUCH DIRECTION THE BORROWER SHALL PROMPTLY COMPLY.


 


SECTION 10.5.  POSSESSION OF COLLATERAL.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, THE BANK MAY TAKE POSSESSION OF THE
COLLATERAL AS FOLLOWS:


 


(A)                                  BANK MAY REQUIRE BORROWER TO DELIVER TO
BANK ALL OR ANY PORTION OF THE COLLATERAL AND ANY DOCUMENTS RELATING TO THE
COLLATERAL.  THE BANK MAY REQUIRE BORROWER TO ASSEMBLE THE COLLATERAL AND MAKE
IT AVAILABLE TO THE BANK AT A PLACE TO BE DESIGNATED BY THE BANK.


 


(B)                                 BANK MAY, PERSONALLY OR BY AGENTS,
REPRESENTATIVES OR ATTORNEYS, IMMEDIATELY TAKE POSSESSION OF ALL OR ANY PART OF
THE COLLATERAL (INCLUDING THE ORIGINALS OF

 

26

--------------------------------------------------------------------------------



 


ALL RECORDS PERTAINING TO THE COLLATERAL), FROM BORROWER OR ANY OTHER PERSON WHO
THEN HAS POSSESSION OF ANY PART THEREOF WITH OR WITHOUT NOTICE OR JUDICIAL
PROCESS, AND IN ORDER TO TAKE POSSESSION MAY ENTER UPON ANY PREMISES OF BORROWER
WHERE ALL OR ANY PART OF THE COLLATERAL IS LOCATED AND REMOVE SUCH COLLATERAL
PROVIDED NO BREACH OF PEACE IS COMMITTED, AND MAY USE IN CONNECTION WITH SUCH
REMOVAL ANY AND ALL SERVICES, SUPPLIES AND OTHER FACILITIES OF THE BORROWER OR
MAY, WITHOUT BEING RESPONSIBLE FOR LOSS OR DAMAGE (OTHER THAN LOSS OR DAMAGE
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE BANK OR ITS AGENTS)
HOLD, STORE, KEEP IDLE, USE, OPERATE OR OTHERWISE USE OR PERMIT THE USE OF THE
SAME OR ANY PART THEREOF FOR SUCH TIME AS THE BANK MAY DEEM TO BE COMMERCIALLY
REASONABLE.


 


(C)                                  NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, THE IMMEDIATELY PRECEDING PARAGRAPHS (A) AND
(B) SHALL NOT APPLY WITH RESPECT TO AN ITEM OF COLLATERAL DURING ANY PERIOD OF
TIME (IDENTIFIED AND COMMENCED BY WRITTEN NOTICE FROM BORROWER TO THE BANK) WHEN
(I) IT IS NECESSARY TO PLACE SUCH COLLATERAL IN SERVICE PURSUANT TO A CONTRACT
BETWEEN BORROWER (OR ANY SUBSIDIARY OF THE GUARANTOR) AND THE UNITED STATES
GOVERNMENT OR OTHER GOVERNMENTAL ENTITY OR SUBDIVISION THEREOF (THE NECESSITY OF
WHICH SHALL BE VERIFIED TO THE BANK’S REASONABLE SATISFACTION BY BORROWER OR
SUCH OTHER PERSON REASONABLY REQUIRED BY THE BANK WITHOUT DISCLOSING CLASSIFIED
INFORMATION) OR (II) WHEN SUCH ACTIONS ARE PROHIBITED BY APPLICABLE LAWS AND
REGULATIONS, PROVIDED THAT WITHIN TEN (10) DAYS AFTER THE COMMENCEMENT OF ANY
SUCH PERIOD OF TIME, BORROWER PLEDGES TO THE BANK CASH, CASH EQUIVALENTS, OR A
LETTER OF CREDIT ISSUED BY A FINANCIAL INSTITUTION OTHER THAN THE BANK THAT IS
REASONABLY SATISFACTORY TO THE BANK EQUAL TO THE FAIR MARKET VALUE OF SUCH
COLLATERAL AS ADDITIONAL SECURITY FOR THE OBLIGATIONS.


 


(D)                                 AT ANY TIME COLLATERAL IS IN THE BANK’S
POSSESSION, THE BORROWER SHALL PAY, OR PROMPTLY REIMBURSE THE BANK ON DEMAND
FOR, ALL REASONABLE COSTS AND EXPENSES (INCLUDING THE COST OF ANY INSURANCE AND
PAYMENT OF TAXES OR OTHER CHARGES) INCURRED IN THE CUSTODY, PRESERVATION, USE OR
OPERATION OF THE COLLATERAL, AND THE OBLIGATION TO REIMBURSE ALL SUCH COSTS AND
EXPENSES SHALL BE SECURED HEREBY.


 


SECTION 10.6.  DISPOSITION OF THE COLLATERAL.  AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE BANK MAY SELL, ASSIGN, LEASE, GIVE
AN OPTION OR OPTIONS TO PURCHASE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE
COLLATERAL (OR CONTRACT TO DO ANY OF THE FOREGOING) UNDER ONE OR MORE CONTRACTS,
AGREEMENTS OR AS AN ENTIRETY, AND WITHOUT THE NECESSITY OF GATHERING AT THE
LOCATION OF SALE THE PROPERTY TO BE SOLD, AT PUBLIC OR PRIVATE SALE OR SALES,
CONDUCTED BY ANY OFFICER, NOMINEE OR AGENT OF, OR AUCTIONEER OR ATTORNEY FOR,
THE BANK AT ANY LOCATION OF ANY THIRD PARTY CONDUCTING OR OTHERWISE INVOLVED IN
SUCH SALE OR ANY OFFICE OF THE BANK OR OTHER LOCATION AND IN GENERAL IN SUCH
MANNER, AT SUCH TIME OR TIMES AND UPON SUCH TERMS AND CONDITIONS AND AT SUCH
PRICE AS THE BANK MAY CONSIDER COMMERCIALLY REASONABLE, FOR CASH OR ON CREDIT OR
FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT RISK.  ANY OF THE
COLLATERAL MAY BE SOLD, LEASED, ASSIGNED OR OPTIONS OR CONTRACTS ENTERED TO DO
SO, OR OTHERWISE DISPOSED OF, IN THE CONDITION IN WHICH SUCH COLLATERAL EXISTED
WHEN TAKEN BY THE BANK OR AFTER ANY OVERHAUL OR REPAIR WHICH THE BANK SHALL
DETERMINE TO BE COMMERCIALLY REASONABLE.  ANY SUCH DISPOSITION WHICH SHALL BE A
PRIVATE SALE OR OTHER PRIVATE PROCEEDING SHALL BE MADE UPON NOT LESS THAN TEN
(10) DAYS ADVANCE WRITTEN NOTICE TO THE BORROWER DESCRIBING THE TIME AFTER WHICH
SUCH DISPOSITION IS TO BE MADE AND THE INTENDED SALE PRICE OR OTHER
CONSIDERATION THEREFOR.  ANY SUCH

 

27

--------------------------------------------------------------------------------



 


DISPOSITION WHICH SHALL BE A PUBLIC SALE SHALL BE MADE UPON NOT LESS THAN TEN
(10) DAYS ADVANCE WRITTEN NOTICE TO THE BORROWER (WHICH THE BORROWER HEREBY
ACKNOWLEDGES AND AGREES TO BE COMMERCIALLY REASONABLE) SPECIFYING THE TIME AND
PLACE OF SUCH SALE AND, IN THE ABSENCE OF APPLICABLE REQUIREMENTS OF LAW TO THE
CONTRARY, SHALL BE BY PUBLIC AUCTION, AFTER PUBLICATION OF NOTICE OF SUCH
AUCTION NOT LESS THAN TEN (10) DAYS PRIOR THERETO.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BANK MAY BID FOR AND BECOME THE PURCHASER OF
THE COLLATERAL OR ANY ITEM THEREOF, OFFERED FOR SALE IN ACCORDANCE WITH THIS
SECTION WITHOUT ACCOUNTABILITY TO THE BORROWER (EXCEPT TO THE EXTENT OF SURPLUS
MONEY RECEIVED AND EXCEPT AS TO ANY ACCOUNTING OF ANY SURPLUS OR DEFICIENCY THAT
BORROWER IS PERMITTED TO REQUEST UNDER THE UCC).  THE BANK MAY REQUIRE SUCH
POTENTIAL BIDDERS OR PURCHASERS TO HAVE CERTAIN COMMERCIALLY REASONABLE
QUALIFICATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IF ALL OR ANY PART OF THE COLLATERAL IS PERISHABLE OR THREATENS TO
DECLINE SPEEDILY IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD IN A RECOGNIZED
MARKET ONLY SUCH NOTICE AS SHALL BE REASONABLY PRACTICABLE SHALL BE REQUIRED.


 


SECTION 10.7.  RECOURSE.  THE BORROWER SHALL BE LIABLE FOR ANY DEFICIENCY IF THE
PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO
SATISFY THE OBLIGATIONS.  THE BORROWER SHALL ALSO BE LIABLE FOR ALL REASONABLE
COSTS AND EXPENSES OF THE BANK INCURRED IN CONNECTION WITH COLLECTING SUCH
DEFICIENCY, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS
OF ANY ATTORNEYS EMPLOYED BY THE BANK TO COLLECT SUCH DEFICIENCY.


 


SECTION 10.8.  APPLICATION OF PROCEEDS.  THE PROCEEDS OF ANY DISPOSITION OF
COLLATERAL SHALL BE APPLIED AS FOLLOWS:


 


(A)                                  FIRST, TO THE PAYMENT OF ANY AND ALL
EXPENSES AND FEES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED BY THE BANK IN CONNECTION WITH THE EXERCISE OF THEIR RIGHTS AND
REMEDIES HEREUNDER, INCLUDING, WITHOUT LIMITATION, EXPENSES AND FEES IN
CONNECTION WITH OBTAINING, TAKING POSSESSION OF, REMOVING, HOLDING, INSURING,
REPAIRING, PREPARING FOR SALE OR LEASE, STORING AND DISPOSING OF COLLATERAL;


 


(B)                                 NEXT, TO THE SATISFACTION OF THE OBLIGATIONS
IN SUCH ORDER OF APPLICATION AS THE BANK, IN ITS SOLE DISCRETION, MAY ELECT;


 


(C)                                  NEXT, TO ANY OTHER PAYMENT OF ANY AMOUNT
REQUIRED TO BE PAID BY THE BANK BY LAW; AND


 


(D)                                 FINALLY, ANY REMAINING SURPLUS TO THE
BORROWER.


 


SECTION 10.9.  LIMITATION ON DUTIES REGARDING PRESERVATION OF COLLATERAL.  THE
BANK’S SOLE DUTY TO THE BORROWER WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND
PHYSICAL PRESERVATION OF THE COLLATERAL IN ITS POSSESSION, UNDER THE UCC OR
OTHERWISE, SHALL BE TO DEAL WITH SUCH COLLATERAL IN THE SAME MANNER AS THE BANK
DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT.  THE BANK SHALL HAVE NO
OBLIGATION TO TAKE ANY STEPS TO PRESERVE RIGHTS AGAINST PRIOR PARTIES TO ANY
COLLATERAL.  NEITHER THE BANK NOR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR
AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND, COLLECT OR REALIZE UPON ALL OR ANY
PART OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL BE UNDER ANY
OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL UPON THE REQUEST OF
THE BORROWER OR OTHERWISE.

 

28

--------------------------------------------------------------------------------



 


SECTION 10.10. WAIVER OF CLAIMS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE BANK’S TAKING
POSSESSION OR SALE OR THE BANK’S DISPOSITION OF ANY OF THE COLLATERAL DURING THE
EXISTENCE OF AN EVENT OF DEFAULT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH
RIGHT WHICH THE BORROWER WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY
STATUTE OF THE UNITED STATES OR OF ANY STATE.  THE BORROWER HEREBY FURTHER
WAIVES (AND RELEASES ANY CAUSE OF ACTION AND CLAIM AGAINST THE BANK AS A RESULT
OF), TO THE FULLEST EXTENT PERMITTED BY LAW:


 


(A)                                  ALL DAMAGES OCCASIONED BY SUCH TAKING OF
POSSESSION, COLLECTION OR SALE EXCEPT ANY DAMAGES WHICH ARE THE DIRECT RESULT OF
THE BANK’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR NEGLIGENT CONDUCT
ESTABLISHED BY CLEAR AND CONVINCING EVIDENCE;


 


(B)                                 ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE
AND TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE
BANK’S RIGHTS HEREUNDER;


 


(C)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BY
THIS AGREEMENT, DEMAND OF PERFORMANCE OR OTHER DEMAND, NOTICE OF INTENT TO
DEMAND OR ACCELERATE, NOTICE OF ACCELERATION, PRESENTMENT, PROTEST,
ADVERTISEMENT OR NOTICE OF ANY KIND TO OR UPON THE BORROWER OR ANY OTHER PERSON;


 


(D)                                 ALL RIGHTS OF APPRAISEMENT, VALUATION,
DILIGENCE, STAY, EXTENSION, MORATORIUM OR POST-SALE RIGHTS OF REDEMPTION NOW OR
HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN ORDER TO DELAY THE ENFORCEMENT OF
THIS AGREEMENT; AND


 


(E)                                  ANY RIGHT TO REQUIRE ANY MARSHALING OF
ASSETS AND ANY SIMILAR RIGHT.


 


SECTION 10.11. GRANT OF LICENSE TO USE GENERAL INTANGIBLES.  SOLELY FOR THE
PURPOSE OF ENABLING THE BANK TO EXERCISE RIGHTS AND REMEDIES HEREUNDER AT SUCH
TIME AS THE BANK SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND
REMEDIES, THE BORROWER HEREBY GRANTS TO THE BANK (SUBJECT TO ANY LICENSE
RESTRICTIONS BINDING UPON THE BORROWER), AN IRREVOCABLE, NONEXCLUSIVE LICENSE
(EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE BORROWER)
TO USE, ASSIGN, LICENSE OR SUBLICENSE ANY OF THE GENERAL INTANGIBLES, NOW OWNED
OR HEREAFTER ACQUIRED BY THE BORROWER, AND WHEREVER THE SAME MAY BE LOCATED,
INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH ANY OF THE
LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER PROGRAMS USED FOR
THE COMPILATION OR PRINTOUT THEREOF, TO THE EXTENT

 

29

--------------------------------------------------------------------------------



 


SUCH GENERAL INTANGIBLES DO NOT CONSTITUTE CLASSIFIED INFORMATION AND SUCH USE
IS PERMITTED UNDER APPLICABLE LAW.


 


SECTION 10.12. COVENANT OF QUIET ENGAGEMENT.  PROVIDED NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, NEITHER THE BANK NOR ANY PERSON OR ENTITY
LAWFULLY CLAIMING BY OR THROUGH THE BANK SHALL INTERFERE WITH BORROWER’S, THE
GUARANTOR’S OR ANY SUBSIDIARY OF GUARANTOR’S, OR ANY LESSEE’S QUIET USE,
POSSESSION OR ENJOYMENT OF ANY AIRCRAFT CONSTITUTING COLLATERAL IN RESPECT OF
ANY LOAN MADE HEREUNDER.


 


ARTICLE XI


 


GENERAL


 


SECTION 11.1.  WAIVER; AMENDMENTS.  NO DELAY ON THE PART OF THE BANK OR THE
HOLDER OF ANY NOTE IN THE EXERCISE OF ANY RIGHT, POWER OR REMEDY SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY ANY OF THEM OF
ANY RIGHT, POWER OR REMEDY PRECLUDE OTHER OR FURTHER EXERCISE THEREOF, OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  NO AMENDMENT, MODIFICATION OR
WAIVER OF, OR CONSENT WITH RESPECT TO, ANY PROVISION OF THIS AGREEMENT OR ANY
RELATED DOCUMENT SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED AND DELIVERED BY THE BANK, AND THEN ANY SUCH AMENDMENT,
MODIFICATION, WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


SECTION 11.2.  NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN OR
THEREIN, ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS AGREEMENT AND ANY OF
THE RELATED DOCUMENTS SHALL BE IN WRITING OR BY TELEPHONE, CONFIRMED IN
WRITING.  WRITTEN NOTICES AND COMMUNICATIONS SHALL BE GIVEN BY:


 


(A)                                  CERTIFIED MAIL;


 


(B)                                 FACSIMILE OR OTHER ELECTRONIC TRANSMISSION
CONFIRMED BY MAILING OR DELIVERING A COPY AS PROVIDED IN CLAUSE (A), CLAUSE,
(C) OR CLAUSE (D) HEREOF;


 


(C)                                  BY HAND DELIVERY; OR


 


(D)                                 BY COURIER SERVICE (INCLUDING OVERNIGHT
DELIVERY SERVICE SUCH AS FEDERAL EXPRESS).


 

Notices shall be deemed to have been given (a) in the case of notice by
certified mail, three days after deposit thereof in the United States mails,
postage prepaid, return receipt requested, and (b) in all other cases, upon
receipt of the notice without regard to the date of receipt of any confirming
copy; provided that a notice directed to the attention of any individual at a
business entity, other than a notice given by telephone, shall be deemed given
when received by any employee of the entity at the address or facsimile number
to which such notice is to be sent as determined in accordance with this
Section.  Copies of notices directed to a party which are required to be sent to
other persons shall be deemed received by such other persons on the date on
which the party receives such notice.

 

30

--------------------------------------------------------------------------------


 

Notices to the Borrower shall be directed as follows:

 

EP AVIATION, LLC

1100 North Wood Dale Road

Wood Dale, Illinois  60191

Attention:  Michael Carr, Vice President

Telephone No. (630) 227-2140

Facsimile No. (630) 227-2149

Email: mcarr@aarcorp.com

 

With a copy to:

AAR CORP.

1100 North Wood Dale Road

Wood Dale, Illinois  60191

Attention:  Michael Carr, Vice President

Telephone No. (630) 227-2140

Facsimile No. (630) 227-2149

Email: mcarr@aarcorp.com

 

Notices in writing to the Bank shall be directed as follows:

 

THE HUNTINGTON NATIONAL BANK

105 East 4th Street (CN01)

Cincinnati, OH  45202

Attention:  Kim Trombetta, Sr. Vice President

Telephone Number: (513) 762-5194

Facsimile Number: (513) 762-1873

 

Notices shall be given to the officer of the Bank at the time responsible for
the administration of this Agreement as specified by the Bank to the Borrower
from time to time.  A telephonic notice to the Bank, as understood by the Bank,
shall be deemed to be the controlling and proper notice in the event of a
discrepancy with or failure to receive a confirming written notice.  Either
party may change, from time to time, the persons to whom or the addresses, or
the telephone numbers or the facsimile numbers to which notices are to be sent
by serving upon the other a written notice designated as a “Notice of Change of
Address”.

 


SECTION 11.3.  COMPUTATIONS.  WHERE THE CHARACTER OR AMOUNT OF ANY ASSET OR
LIABILITY OR ITEM OF INCOME OR EXPENSE IS REQUIRED TO BE DETERMINED, OR ANY
CONSOLIDATION OR OTHER ACCOUNTING COMPUTATION IS REQUIRED TO BE MADE, FOR
PURPOSES OF THIS AGREEMENT SUCH DETERMINATION OR CALCULATION SHALL, TO THE
EXTENT APPLICABLE AND EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, BE MADE
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED; PROVIDED THAT IF THE BORROWER OR
THE GUARANTOR NOTIFIES THE BANK THAT THE GUARANTOR WISHES TO AMEND, OR HAS BEEN
REQUIRED TO AMEND UNDER THE GUARANTOR CREDIT AGREEMENT, THE COVENANT IN SECTIONS
8.14 (OR ANY RELATED DEFINITION) TO ELIMINATE OR TO TAKE INTO ACCOUNT THE EFFECT
OF ANY CHANGE IN GAAP ON THE OPERATION OF SUCH COVENANT, THEN THE GUARANTOR’S
COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE BASIS OF GAAP IN EFFECT
IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP

 

31

--------------------------------------------------------------------------------



 


BECAME EFFECTIVE, UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT (OR
RELATED DEFINITION) IS AMENDED IN A MANNER SATISFACTORY TO THE GUARANTOR AND THE
BANK.


 


SECTION 11.4.  REGULATION U.  EACH BANK REPRESENTS THAT IT, IN GOOD FAITH, IS
NOT RELYING EITHER DIRECTLY OR INDIRECTLY UPON ANY MARGIN STOCK AS COLLATERAL
SECURITY FOR THE EXTENSION OR MAINTENANCE BY IT OF ANY CREDIT PROVIDED FOR IN
THIS AGREEMENT.


 


SECTION 11.5.  COSTS, EXPENSES AND TAXES.


 


(A)                                  SUBJECT TO THE LIMITATION SET FORTH IN
SECTION 4.6(B), BORROWER AGREES TO PAY ON DEMAND ALL OF THE BANK’S REASONABLE
OUT OF POCKET COSTS AND EXPENSES (INCLUDING THE REASONABLE FEES AND OUT OF
POCKET EXPENSES OF COUNSEL) IN CONNECTION WITH THE PREPARATION, EXECUTION, AND
DELIVERY OF THIS AGREEMENT, THE RELATED DOCUMENTS AND ALL OTHER INSTRUMENTS OR
DOCUMENTS PROVIDED FOR HEREIN OR DELIVERED OR TO BE DELIVERED HEREUNDER OR IN
CONNECTION HEREWITH (INCLUDING, WITHOUT LIMITATION, ALL AMENDMENTS, SUPPLEMENTS
AND WAIVERS EXECUTED AND DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH). 
THE BORROWER FURTHER AGREES THAT THE BANK, IN ITS SOLE DISCRETION, AND FOLLOWING
NOTICE TO THE BORROWER MAY DEDUCT ALL SUCH UNPAID AMOUNTS FROM THE AGGREGATE
PROCEEDS OF THE LOAN.


 


(B)                                 THE OBLIGATIONS SHALL INCLUDE, AND THE
BORROWER SHALL PAY TO THE BANK ON DEMAND, ANY AND ALL REASONABLE COSTS, CHARGES,
FEES AND OTHER EXPENSES INCURRED BY THE BANK IF THE BANK, IN ITS SOLE
DISCRETION, (I) EMPLOYS COUNSEL FOR ADVICE OR OTHER REPRESENTATION (A) WITH
RESPECT TO THE AMENDMENT OR ENFORCEMENT OF THIS AGREEMENT OR THE RELATED
DOCUMENTS, OR WITH RESPECT TO THE COLLATERAL OR ANY OTHER COLLATERAL SECURING
THE OBLIGATIONS, (B) TO REPRESENT THE BANK IN ANY LITIGATION, CONTEST, DISPUTE,
SUIT OR PROCEEDING OR TO COMMENCE, DEFEND OR INTERVENE OR TO TAKE ANY OTHER
ACTION IN OR WITH RESPECT TO ANY LITIGATION, CONTEST, DISPUTE, SUIT OR
PROCEEDING (WHETHER INSTITUTED BY THE BANK, THE BORROWER OR ANY OTHER PERSON) IN
ANY WAY OR RESPECT RELATING TO THIS AGREEMENT, THE RELATED DOCUMENTS, THE
BORROWER’S AFFAIRS, THE COLLATERAL OR ANY OTHER COLLATERAL SECURING THE
OBLIGATIONS OR (C) TO ENFORCE ANY OF THE BANK’S RIGHTS WITH RESPECT TO THE
BORROWER; (II) TAKES ANY ACTION TO PROTECT, COLLECT, SELL, LIQUIDATE OR
OTHERWISE DISPOSE OF THE COLLATERAL ANY OTHER COLLATERAL SECURING THE
OBLIGATIONS HEREUNDER (OTHER THAN ANY ACTION BY BORROWER AGAINST AND DETERMINED
ADVERSELY TO BANK AND/OR ITS ASSIGNS FOR BREACH OF ANY OBLIGATION OF THE “BANK”
HEREUNDER AND/OR UNDER ANY RELATED DOCUMENT); AND/OR (III) SEEKS TO ENFORCE OR
ENFORCES ANY OF THE BANK’S RIGHTS AND REMEDIES WITH RESPECT TO THE BORROWER. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SUCH COSTS, CHARGES, FEES AND
EXPENSES SHALL INCLUDE:


 

(I)                                     REASONABLE FEES, COSTS AND EXPENSES OF
ATTORNEYS, ACCOUNTANTS AND CONSULTANTS; COURT COSTS AND EXPENSES; COURT REPORTER
FEES, COSTS AND EXPENSES; LONG DISTANCE TELEPHONE CHARGES; TELECOPIER CHARGES;
AND EXPENSES FOR TRAVEL, LODGING AND FOOD; AND

 

32

--------------------------------------------------------------------------------


 

(II)                                  ANY AND ALL FEES, COSTS, AND EXPENSES OF
WHATEVER KIND OR NATURE REASONABLY INCURRED IN CONNECTION WITH THE CREATION,
PRESERVATION OR PROTECTION OF THE BANK’S LIENS ON, AND SECURITY INTEREST IN, THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ALL FEES AND TAXES IN CONNECTION WITH
THE RECORDING OR FILING OF INSTRUMENTS AND DOCUMENTS IN PUBLIC OFFICES, PAYMENT
OR DISCHARGE OF ANY TAXES OR LIENS UPON OR IN RESPECT OF THE COLLATERAL,
PREMIUMS FOR INSURANCE WITH RESPECT TO THE COLLATERAL AND ALL OTHER FEES, COSTS
AND EXPENSES IN CONNECTION WITH PROTECTING, MAINTAINING OR PRESERVING THE
COLLATERAL AND THE BANK’S INTEREST THEREIN, WHETHER THROUGH JUDICIAL PROCEEDINGS
OR OTHERWISE, OR IN DEFENDING OR PROSECUTING ANY ACTIONS, SUITS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THE COLLATERAL.

 


(C)                                  THE BORROWER FURTHER AGREES TO PAY, AND TO
SAVE THE BANK HARMLESS FROM ALL LIABILITY FOR, ANY STAMP OR OTHER TAXES WHICH
MAY BE PAYABLE IN CONNECTION WITH THE EXECUTION OR DELIVERY OF THIS AGREEMENT,
THE RELATED DOCUMENTS, THE BORROWING HEREUNDER, OR THE ISSUANCE OF THE NOTES OR
OF ANY OTHER INSTRUMENTS OR DOCUMENTS PROVIDED FOR HEREIN OR DELIVERED OR TO HE
DELIVERED HEREUNDER OR IN CONNECTION HEREWITH.


 


(D)                                 ALL OF THE BORROWER’S OBLIGATIONS PROVIDED
FOR IN THIS SECTION 11.5 SHALL BE OBLIGATIONS, AND SHALL SURVIVE REPAYMENT OF
ANY LOAN, CANCELLATION OF ANY NOTE, OR ANY TERMINATION OF THIS AGREEMENT OR ANY
RELATED DOCUMENT.


 


SECTION 11.6.  INTEREST ON ADVANCES.  WHENEVER UNDER THE PROVISIONS OF THIS
AGREEMENT OR OF ANY OF THE RELATED DOCUMENTS, THE BORROWER IS OBLIGATED TO PAY
CERTAIN EXPENSES OF THE BANK OR TO REIMBURSE THE BANK FOR AMOUNTS ADVANCED BY
IT, WHETHER SUCH ADVANCE IS BY REASON OF A DEFAULT BY THE BORROWER OR OTHERWISE,
THE AMOUNTS SO ADVANCED SHALL, AFTER THREE (3) DAYS PRIOR NOTICE FROM BANK TO
BORROWER, BEAR INTEREST AT THE APPLICABLE INTEREST RATE.


 


SECTION 11.7.  INDEMNIFICATION.  IN CONSIDERATION OF THE BANK’S EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE BANK’S AGREEMENT TO MAKE ANY DISBURSEMENT OF
THE LOAN HEREUNDER, THE BORROWER HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
THE BANK AND EACH OF ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (HEREIN
COLLECTIVELY CALLED THE “BANK PARTIES” AND INDIVIDUALLY CALLED A “BANK PARTY”)
FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
LOSSES, COSTS (INCLUDING, WITHOUT LIMITATION, ALL DOCUMENTARY OR OTHER STAMP
TAXES OR DUTIES), LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION THEREWITH,
BUT EXCLUDING ANY ACTION, SUITS, LOSSES, COSTS, LIABILITIES AND DAMAGES, AND
EXPENSES ARISING FROM THE BANKS’ OR ANY HOLDER OF A NOTE’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (IRRESPECTIVE OF WHETHER SUCH BANK PARTY IS A PARTY TO THE
ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT) (THE “INDEMNIFIED
LIABILITIES”), INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS, INCURRED BY THE BANK PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO:


 


(A)                                  ANY TRANSACTION FINANCED OR TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF THE LOANS;

 

33

--------------------------------------------------------------------------------



 


(B)                                 THE EXECUTION, DELIVERY, PERFORMANCE,
ADMINISTRATION OR ENFORCEMENT OF THIS AGREEMENT AND THE RELATED DOCUMENTS IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS BY ANY OF THE BANK PARTIES, PROVIDED THAT
NOTHING CONTAINED IN THIS CLAUSE (B) SHALL REQUIRE THE BORROWER TO INDEMNIFY,
EXONERATE OR HOLD HARMLESS ANY OF THE BANK PARTIES WITH RESPECT TO ANY ACT OR
FAILURE TO ACT BY SUCH BANK PARTY IN BREACH OF THE UNDERTAKINGS OF THE BANK
UNDER THIS AGREEMENT AND THE RELATED DOCUMENTS;


 


(C)                                  THE PRESENCE (PRIOR TO THE DATE THAT THE
BANK ACQUIRES POSSESSION OF THE COLLATERAL) ON OR UNDER THE COLLATERAL OF ANY
HAZARDOUS MATERIAL OR UNDERGROUND STORAGE TANK, OR ANY RELEASES OR DISCHARGES OF
ANY HAZARDOUS MATERIAL (PRIOR TO THE DATE THAT THE BANK ACQUIRES POSSESSION OF
THE COLLATERAL), ON, UNDER OR FROM THE COLLATERAL (INCLUDING RESIDUAL
CONTAMINATION THEREON OR THEREUNDER), OR AFFECTING NATURAL RESOURCES; OR THE
PERFORMANCE OF ANY ACTIVITY UNDERTAKEN ON OR OFF THE COLLATERAL (PRIOR TO THE
DATE THAT THE BANK ACQUIRES POSSESSION OF THE COLLATERAL) OR RELATING TO THE
GENERATION, USE, HANDLING, TREATMENT, REMOVAL, STORAGE, DECONTAMINATION, CLEAN
UP, TRANSPORT OR DISPOSAL OF ANY HAZARDOUS MATERIAL LOCATED ON OR UNDER THE
COLLATERAL (PRIOR TO THE DATE THAT THE BANK ACQUIRES POSSESSION OF THE
COLLATERAL), IRRESPECTIVE WHETHER (I) THE BORROWER OR ANY OF ITS EMPLOYEES,
AGENTS, CONTRACTORS OR SUBCONTRACTORS, (II) ANY PREDECESSOR IN TITLE, OR ANY
EMPLOYEES, AGENTS, CONTRACTORS OR SUBCONTRACTORS OF THE PREDECESSOR IN TITLE, OR
(III) ANY THIRD PERSONS OCCUPYING OR PRESENT ON THE COLLATERAL WHO ENGAGED IN
SUCH ACTIVITY PRIOR TO, DURING OR SUBSEQUENT TO THE TERM OF THIS AGREEMENT OR
WHETHER SUCH ACTIVITIES WERE OR WILL BE TAKEN IN ACCORDANCE WITH APPLICABLE
LAWS, REGULATIONS, CODES AND ORDINANCES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING SOLELY ON ACCOUNT OF SUCH BANK PARTY’S GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, OR NEGLIGENCE ESTABLISHED BY CLEAR AND CONVINCING EVIDENCE;
OR


 


(D)                                 ANY MISREPRESENTATION IN THIS AGREEMENT OR
IN ANY RELATED DOCUMENT OR IN ANY STATEMENT OR WRITING CONTEMPLATED BY OR MADE
OR DELIVERED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED
DOCUMENT OR ANY BREACH OF ANY WARRANTY OR COVENANT HEREIN OR IN ANY RELATED
DOCUMENT


 

If and to the extent that the foregoing agreements described in this
Section 11.7 may be unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.  All of the
Borrower’s obligations under this Section 11.7 shall survive repayment of the
Loans, cancellation of any Note, or any termination of this Agreement or any
Related Document

 


SECTION 11.8.  POWER OF ATTORNEY.  AFTER THE OCCURRENCE AND CONTINUATION OF AN
EVENT OF DEFAULT, AND AFTER THE BANK HAS ACCELERATED THE LOANS AND GIVEN NOTICE
THEREOF TO BORROWER, THE BORROWER HEREBY IRREVOCABLY APPOINTS THE BANK (AND ANY
OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY BANK), WITH FULL POWER OF
SUBSTITUTION BY BANK, AS ITS ATTORNEY, WITH POWER (A) TO ENDORSE THE NAME OF THE
BORROWER ON ANY CHECKS, NOTES, ACCEPTANCES, MONEY ORDERS, DRAFTS OR OTHER FORMS
OF PAYMENT OR SECURITY THAT CONSTITUTE PART OF THE COLLATERAL OR THAT MAY COME
INTO THE BANK’S POSSESSION IN ACCORDANCE WITH THIS AGREEMENT, AND (B) IN THE
EXERCISE OF ITS RIGHTS HEREUNDER OR AS MAY OTHERWISE BE REASONABLY NECESSARY OR
DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, TO SIGN THE NAME OF THE
BORROWER ON ANY INVOICE OR BILL OF LADING RELATING TO

 

34

--------------------------------------------------------------------------------



 


ANY COLLATERAL, ON ANY DRAFTS AGAINST CUSTOMERS RELATED TO LETTERS OF CREDIT, ON
SCHEDULES AND ASSIGNMENTS OF ACCOUNTS FURNISHED TO THE BANK BY THE BORROWER, ON
NOTICES OF ASSIGNMENT, FINANCING STATEMENTS, CHATTEL MORTGAGES AND AMENDMENTS
AND SUPPLEMENTS THERETO, AND OTHER DOCUMENTS RELATING TO THE PERFECTION OR
PRIORITY OF ANY OF THE BANK’S SECURITY INTERESTS, OR VERIFICATIONS OF ACCOUNT
AND ON NOTICES TO OR FROM CUSTOMERS.  THE BORROWER HEREBY RATIFIES ALL THAT SAID
ATTORNEYS SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  THIS POWER OF
ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE.  ANY
FAILURE BY THE BANK TO GIVE THE BORROWER PRIOR NOTICE OF ACTIONS TAKEN BY THE
BANK UNDER THIS SECTION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY
SUCH ACTIONS, NOR SHALL THE BANK INCUR ANY LIABILITY OR PENALTIES FOR SUCH
FAILURE.  THE POWERS CONFERRED ON THE BANK HEREUNDER ARE SOLELY TO PROTECT THE
INTERESTS OF THE BANK IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON THE
BANK TO EXERCISE ANY SUCH POWERS.


 


SECTION 11.9.  TERMINATION OF AGREEMENT; RECOVERY CLAIMS.  THIS AGREEMENT SHALL
TERMINATE WHEN ALL THE OBLIGATIONS HAVE BEEN FULLY AND FINALLY PAID AND
PERFORMED (OTHER THAN CONTINUING INDEMNIFICATION OBLIGATIONS NOT THEN DUE AND
PAYABLE) AND ALL COMMITMENTS AND OTHER UNDERTAKINGS OF THE BANK TO EXTEND CREDIT
TO THE BORROWER HAVE TERMINATED, AT WHICH TIME THE BANK SHALL REASSIGN AND
REDELIVER (OR CAUSE TO BE REASSIGNED AND REDELIVERED) TO THE BORROWER, OR TO
SUCH PERSON AS THE BORROWER SHALL DESIGNATE, AGAINST RECEIPT, SUCH OF THE
COLLATERAL (IF ANY) ASSIGNED BY THE BORROWER TO THE BANK AS SHALL NOT HAVE BEEN
SOLD OR OTHERWISE APPLIED BY THE BANK PURSUANT TO THE TERMS HEREOF AND SHALL
STILL BE HELD BY IT HEREUNDER, TOGETHER WITH APPROPRIATE INSTRUMENTS OF
REASSIGNMENT AND RELEASE.  ANY SUCH REASSIGNMENT SHALL BE WITHOUT RECOURSE UPON
OR REPRESENTATION OR WARRANTY BY THE BANK AND SHALL BE AT THE COST AND EXPENSE
OF THE BORROWER.  SHOULD A CLAIM (“RECOVERY CLAIM”) BE MADE UPON THE BANK AT ANY
TIME FOR RECOVERY OF ANY AMOUNT RECEIVED BY THE BANK IN PAYMENT OF THE
OBLIGATIONS (WHETHER RECEIVED FROM THE BORROWER OR OTHERWISE) AND SHOULD THE
BANK REPAY ALL OR PART OF SAID AMOUNT BY REASON OF (A) ANY JUDGMENT, DECREE OR
ORDER OF ANY COURT OR ADMINISTRATIVE BODY HAVING JURISDICTION OVER THE BANK OR
ANY OF ITS PROPERTY; OR (B) ANY SETTLEMENT OR COMPROMISE OF, OR OTHER AGREEMENT
WITH RESPECT TO, ANY SUCH RECOVERY CLAIM EFFECTED BY THE BANK WITH THE CLAIMANT
(INCLUDING THE BORROWER), THIS AGREEMENT AND THE SECURITY INTERESTS GRANTED TO
THE BANK HEREUNDER SHALL CONTINUE IN EFFECT WITH RESPECT TO THE AMOUNT SO REPAID
TO THE SAME EXTENT AS IF SUCH AMOUNT HAD NEVER ORIGINALLY BEEN RECEIVED BY THE
BANK, NOTWITHSTANDING ANY PRIOR TERMINATION OF THIS AGREEMENT, THE RELEASE OF
ANY OR ALL OF THE COLLATERAL, OR THE CANCELLATION OF ANY NOTE OR OTHER
INSTRUMENT EVIDENCING THE OBLIGATIONS.


 


SECTION 11.10. REFERENCES TO SUBSIDIARIES.  THE PROVISIONS OF THIS AGREEMENT
RELATING TO SUBSIDIARIES SHALL APPLY ONLY DURING SUCH TIMES AS THE BORROWER HAS
ONE OR MORE SUBSIDIARIES.


 


SECTION 11.11. GOVERNING LAW; JURY TRIAL; SEVERABILITY.  THIS AGREEMENT AND THE
NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF
MICHIGAN, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES. WHEREVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
SHALL BE PROHIBITED BY OR INVALID UNDER SUCH LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT.  ALL OBLIGATIONS OF THE BORROWER AND RIGHTS OF THE BANK AND ANY OTHER
HOLDERS OF THE NOTE, WHICH OBLIGATIONS AND

 

35

--------------------------------------------------------------------------------



 


RIGHTS ARE DESCRIBED HEREIN OR IN THE NOTE, SHALL BE IN ADDITION TO AND NOT IN
LIMITATION OF THOSE PROVIDED BY APPLICABLE LAW.


 

THE BORROWER AND THE BANK IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE RELATED DOCUMENTS, THE LOAN OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR (II) ARISING FROM ANY DISPUTE
OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS AGREEMENT, THE RELATED
DOCUMENTS, THE LOAN, OR ANY SUCH AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT,
AND AGREE THAT ANY SUCH ACTION OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

THE BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO THE BANK’S SOLE AND ABSOLUTE
ELECTION, ANY ACTION OR PROCEEDING IN ANY WAY, MANNER OR RESPECT ARISING OUT OF
THIS AGREEMENT, THE RELATED DOCUMENTS, THE LOAN OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY DISPUTE OR CONTROVERSY
ARISING IN CONNECTION WITH OR RELATED TO THIS AGREEMENT, THE RELATED DOCUMENTS,
THE LOAN OR ANY SUCH AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT SHALL BE
LITIGATED ONLY IN THE COURTS HAVING SITUS WITHIN THE STATE OF MICHIGAN, AND THE
BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR
FEDERAL COURT LOCATED WITHIN SUCH STATE.  THE BORROWER HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST
THE BORROWER BY THE BANK IN ACCORDANCE WITH THIS SECTION.

 

IF AND TO THE EXTENT ANY PROVISION OF ANY RELATED DOCUMENT IS INCONSISTENT WITH
THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL.

 


SECTION 11.12. JOINT AND SEVERAL LIABILITY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THIS AGREEMENT OR IN ANY RELATED DOCUMENT, TO THE EXTENT
THAT THE MORE THAN ONE ENTITY FALLS WITHIN THE DEFINITION OF “BORROWER” AS
DEFINED HEREIN, THE OBLIGATIONS OF THE BORROWER HEREUNDER AND UNDER THE RELATED
DOCUMENTS ARE JOINT AND SEVERAL AND EACH ENTITY COMPRISING THE BORROWER HEREBY
AGREES THAT IT SHALL BE LIABLE FOR THE ENTIRE AMOUNT OF THE OBLIGATIONS.


 


SECTION 11.13. COUNTERPARTS.  THIS AGREEMENT AND ANY AMENDMENT OR SUPPLEMENT
HERETO OR ANY WAIVER GRANTED IN CONNECTION HEREWITH MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES ON SEPARATE COUNTERPARTS AND
EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT.  AN
EXECUTED COUNTERPART OF THIS AGREEMENT DELIVERED BY FACSIMILE OR OTHER

 

36

--------------------------------------------------------------------------------



 


ELECTRONIC MEANS SHALL FOR ALL PURPOSES BE AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL, EXECUTED COUNTERPART.


 


SECTION 11.14. SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
BORROWER, THE BANK AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL INURE
TO THE BENEFIT OF THE BORROWER, THE BANK AND THE BANK’S SUCCESSORS AND ASSIGNS.
THE BORROWER SHALL HAVE NO RIGHT TO ASSIGN ITS RIGHTS OR DELEGATE ITS DUTIES
UNDER THIS AGREEMENT.


 


SECTION 11.15. PRIOR AGREEMENTS.  THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT SHALL SUPERSEDE ALL PRIOR AGREEMENTS, DISCUSSIONS, CORRESPONDENCE,
MEMORANDA AND UNDERSTANDINGS (WHETHER WRITTEN OR ORAL) OF THE BORROWER AND THE
BANK CONCERNING OR RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


SECTION 11.16. ASSIGNMENT; SALE OF PARTICIPATING INTERESTS.  THE BANK MAY SELL
OR ASSIGN ALL OR ANY PART OF ITS INTEREST IN ANY LOAN TO ANOTHER FINANCIAL
INSTITUTION WITH THE CONSENT OF THE BORROWER (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED AND SHALL NOT BE REQUIRED FOR AN ASSIGNMENT BY
THE BANK TO ONE OF ITS AFFILIATES OR IN THE EVENT BANK IS ACQUIRED BY OR MERGED
WITH ANOTHER FINANCIAL INSTITUTION); PROVIDED THAT, IF AN EVENT OF DEFAULT
EXISTS, NO SUCH NOTICE TO, OR CONSENT FROM, THE BORROWER SHALL BE REQUIRED.  THE
BANK MAY SELL OR ASSIGN ONE OR MORE PARTICIPATING INTERESTS IN ANY LOAN TO OTHER
FINANCIAL INSTITUTIONS WITHOUT NOTICE TO, OR CONSENT FROM, THE BORROWER.  THE
TERMS AND CONDITIONS OF ANY SUCH SALE OR ASSIGNMENT SHALL BE DETERMINED BY THE
BANK IN ITS SOLE DISCRETION.


 

(Signatures appear on the following page)

 

37

--------------------------------------------------------------------------------


 

WHEREFORE, the parties have executed this Master Loan Agreement as of the date
first written above.

 

 

EP AVIATION, LLC, a Delaware limited liability company

 

 

 

 

 

By

/s/ Timothy J. Romenesko

 

 

 

Its

Manager

 

 

 

 

BORROWER

 

 

 

 

 

Solely for the purpose of agreeing to the Financial Covenant of Section 8.14:

 

 

 

AAR CORP., a Delaware corporation

 

 

 

By

/s/ David P. Storch

 

 

 

Its

Chairman & CEO

 

 

 

 

GUARANTOR

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK, a national banking association

 

 

 

By

/s/ Kim J. Trombatta

 

 

 

Its

Sr. Vice President

 

 

Equipment Finance Division

 

 

 

 

 

 

BANK

 

38

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

PERMITTED LIENS

 

[NONE]

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 7.13

COMPLIANCE WITH APPLICABLE LAWS

 

The matters described on Schedules 5.8 and 5.9 of the Membership Interest
Purchase Agreement, dated as of March 25, 2009, by and among Xe Services, AAR
Airlift, LLC and AAR Corp.

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

FILING OFFICES

 

1.                                       Federal Aviation Administration IAA
Aircraft Registry

P.O. Box 25504

Oklahoma City, Oklahoma  73125

 

2.                                       International Registry of Mobile Assets
(Cape Town)

 

3.                                       State of Delaware

Delaware Division of Corporations

401 Federal Suite — Suite 4

Dover, DE  19901

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 8.9

PERMITTED INDEBTEDNESS

[NONE]

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF:

REVOLVING LOAN NOTE

 

$65,000,000.00

Grand Rapids, Michigan

 

April 23, 2010           

 

The undersigned, for value received, jointly and severally promise to pay to the
order of THE HUNTINGTON NATIONAL BANK (together with its successors and assigns,
called the “Bank”) at the Bank’s principal office in Grand Rapids, Michigan, the
principal amount of Sixty-Five Million and No/100 Dollars ($65,000,000.00), or,
such lesser amount as shown either on any Schedule attached hereto or in the
Bank’s records.

 

Each disbursement under this Note shall be accounted for separately, and shall
be repaid in equal monthly installments of 1/84th of the principal amount of
such disbursement, plus interest accrued at the Applicable Interest Rate on the
outstanding amount of such disbursement through the date of payment.  Payments
under this Note shall begin on the first Business Day of the month immediately
following the initial disbursement of the Loan, and continuing on the first
Business Day of each month thereafter.  Notwithstanding the foregoing, all
outstanding principal and accrued interest shall automatically become due and
payable on the Credit Termination Date.

 

Subject to any maximum or minimum interest rate limitations specified herein or
by applicable laws, the Applicable Interest Rate shall change automatically
without notice to the Borrower on the first day of each LIBOR Rate Interest
Period but not more often than each month to reflect any change in the LIBOR
Rate.  This Note may be prepaid in whole or in part at any time as provided in
the Credit Agreement (as hereinafter defined).  Payments of both principal and
interest shall be made in the form of lawful money of the United States of
America.  If a regularly scheduled payment is made ten (10) or more days after
it is due, the undersigned will be charged the greater of 5% of the late payment
or $25.00.

 

Terms used but not otherwise defined herein are defined in that Master Loan
Agreement dated as of April 23, 2010 between the undersigned and the Bank
(herein, as the same may be amended, modified or supplemented from time-to-time
called the “Credit Agreement”).  The Credit Agreement sets forth said terms and
provisions, including those under which this Note may or must be paid prior to
its due date or may have its due date accelerated.  This Note is secured
pursuant to the Credit Agreement and various Related Documents referred to
therein, and reference is made thereto for a statement of terms and provisions.

 

In addition to, and not in limitation of, the foregoing and the provisions of
the Credit Agreement hereinabove referred to, the undersigned further jointly
and severally agree, subject only to any limitation imposed by applicable law,
to pay all reasonable expenses, including reasonable attorneys’ fees and
expenses, incurred by the holder of this Note in seeking to collect any amounts
payable hereunder which are not paid when due, whether by acceleration or
otherwise.

 

43

--------------------------------------------------------------------------------


 

The undersigned and the Bank acknowledge and agree that execution and delivery
of this Note by the Trustee, not in its individual capacity but only in its
capacity as Trustee of the Aircraft Trust, shall not create or impose any
liability for the Obligations upon the Trustee, but shall only bind the Aircraft
Trust.

 

This Note is binding upon the undersigned and its successors and assigns, and
shall inure to the benefit of the Bank and its successors and assigns.  This
Note is made under and governed by the laws of the State of Michigan without
regard to conflict of laws principles.

 

 

EP AVIATION, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

44

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF:

COVENANT COMPLIANCE CERTIFICATE

 

The undersigned certifies to Huntington National Bank (the “Bank”), as of the
date of this Certificate, the following:

 

A.                                   The undersigned is the chief financial
officer of AAR CORP., a Delaware corporation (“AAR”), and have been authorized
and directed to execute this Certificate on behalf of AAR and its subsidiaries,
and EP Aviation, LLC, a Delaware limited liability company (“Borrower”).

 

B.                                     We have read and understand the Master
Loan Agreement dated as of April       , 2010, and as subsequently amended,
supplemented or otherwise modified “) from time to time (the “Credit Agreement”)
between the Borrower and the Bank.

 

C.                                     The financial statements of AAR and its
Subsidiaries available online via Edgar are true and accurate, and fairly
reflect the financial condition of such as of the reporting periods covered by
those financial statements which are in accordance with Generally Accepted
Accounting Practices, except as follows:

 

1

 

.

 

 

 

2

 

.

 

D.                                    The undersigned represents and warrants
that no Event of Default under the Credit Agreement has occurred on or before
the date of this Certificate except as follows: (check the appropriate box with
an X)

 

1                                          o Not Applicable (No Events of
Default have occurred that have not been waived in writing by the Bank).

 

2                                          o The following Events of Default
have occurred and/or are continuing and have not been waived in writing or
amended in writing by the Bank:

 

a.

 

 

 

 

 

b.

 

 

 

E.                                      Based upon the Consolidated and
Consolidating financial statements of AAR the Fixed Charge Coverage Ratio is
                 to                  and therefore, Borrower (is/is not) in
compliance with the financial covenant set forth in Section 8.14 of the Credit
Agreement.

 

F.                                      Terms not otherwise defined in this
Certificate shall have the meanings given to them in the Credit Agreement.

 

45

--------------------------------------------------------------------------------


 

The undersigned has signed this Certificate on behalf of AAR and the Borrower on
                                      , 20      .

 

 

AAR CORP., a Delaware corporation

 

 

 

By

 

 

 

 

 

Its:

 

 

46

--------------------------------------------------------------------------------


 

EXHIBIT C

AIRCRAFT PLEDGED AS COLLATERAL

 

Owner

 

Deployed/
Not Deployed

 

Model

 

Reg. No.

 

HNB – Appraisal
Value

 

75% of HNB
Appraisal Value

 

EPA

 

Deployed

 

C-212-200 CC 50

 

N966BW

 

$

891,781.00

 

$

668,835.75

 

EPA

 

Deployed

 

C-212-200 CC 60

 

N963BW

 

$

1,065,597.00

 

$

799,197.75

 

EPA

 

Deployed

 

C-212-200 CD 51

 

N967BW

 

$

902,242.00

 

$

676,681.50

 

EPA

 

Deployed

 

C-212-200 CD 51

 

N2357G

 

$

1,084,952.00

 

$

813,714.00

 

EPA

 

Deployed

 

C-212-300 DF

 

N6369C

 

$

1,201,210.00

 

$

900,907.50

 

EPA

 

Deployed

 

S-61N

 

N61NH

 

$

3,969,000.00

 

$

2,976,750.00

 

EPA

 

Deployed

 

S-61N

 

N725JH

 

$

4,129,000.00

 

$

3,096,750.00

 

EPA

 

Deployed

 

S-61N

 

N905AL

 

$

4,177,700.00

 

$

3,133,275.00

 

EPA

 

Deployed

 

S-61N

 

N103WF

 

$

4,307,000.00

 

$

3,230,250.00

 

EPA

 

Deployed

 

S-61N

 

N364FH

 

$

4,312,000.00

 

$

3,234,000.00

 

EPA

 

Deployed

 

S-61N

 

N116AZ

 

$

4,483,700.00

 

$

3,362,775.00

 

EPA

 

Deployed

 

SA-227DC Metro 23

 

N955BW

 

$

941,450.00

 

$

706,087.50

 

EPA

 

Deployed

 

SA-227DC Metro 23

 

N956BW

 

$

1,066,900.00

 

$

800,175.00

 

EPA

 

Deployed

 

214ST

 

N3897N

 

$

1,759,950.00

 

$

1,319,962.50

 

EPA

 

Deployed

 

214ST

 

N5748M

 

$

2,084,250.00

 

$

1,563,187.50

 

EPA

 

Deployed

 

214ST

 

N59806

 

$

2,118,290.00

 

$

1,588,717.50

 

EPA

 

Deployed

 

214ST

 

N8045T

 

$

2,121,795.00

 

$

1,591,346.25

 

EPA

 

Deployed

 

214ST

 

N391AL

 

$

2,213,950.00

 

$

1,660,462.50

 

EPA

 

Deployed

 

CN 235

 

N2696S

 

$

2,031,499.00

 

$

1,523,624.25

 

EPA

 

Deployed

 

CN 235

 

N1269J

 

$

2,063,074.00

 

$

1,547,305.50

 

EPA

 

Deployed

 

DHC-8-102

 

N308RD

 

$

3,611,600.00

 

$

2,708,700.00

 

EPA

 

Deployed

 

DHC-8-103

 

N810LR

 

$

2,533,000.00

 

$

1,899,750.00

 

EPA

 

Deployed

 

DHC-8-103

 

N150RN

 

$

2,588,600.00

 

$

1,941,450.00

 

EPA

 

Deployed

 

DHC-8-103

 

N801LR

 

$

2,842,000.00

 

$

2,131,500.00

 

EPA

 

Deployed

 

S-61N

 

N410GH

 

$

3,962,500.00

 

$

2,971,875.00

 

EPA

 

Deployed

 

S-61N

 

N612RM

 

$

4,912,000.00

 

$

3,864,000.00

 

EPA

 

Deployed

 

SA330J Puma

 

N6973C

 

$

2,212,300.00

 

$

1,659,225.00

 

EPA

 

Deployed

 

SA330J Puma

 

N2851T

 

$

3,018,500.00

 

$

2,263,875.00

 

EPA

 

Deployed

 

SA330J Puma

 

N2783R

 

$

3,336,100.00

 

$

2,502,075.00

 

EPA

 

Deployed

 

SA330J Puma

 

N330KW

 

$

3,459,000.00

 

$

2,594,250.00

 

EPA

 

Deployed

 

SA330J Puma

 

N10248

 

$

3,723,700.00

 

$

2,792,775.00

 

EPA

 

Deployed

 

SA330J Puma

 

N605R

 

$

4,149,400.00

 

$

3,112,050.00

 

 

 

 

 

 

 

TOTAL:

 

$

87,274,040.00

 

$

65,455,530.00

 

 

47

--------------------------------------------------------------------------------